ACCEPTED
                                                                                                 14-15-00322-CV
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             6/8/2015 1:54:10 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                           NO. 14-15-00322-CV
     _____________________________________________________________
                                                            FILED IN
                                                     14th COURT OF APPEALS
                       IN THE COURT OF APPEALS          HOUSTON, TEXAS
               FOR THE FOURTEENTH DISTRICT OF TEXAS   6/8/2015 1:54:10 PM
                          AT HOUSTON, TEXAS          CHRISTOPHER A. PRINE
     _____________________________________________________________
                                                              Clerk


          GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS
                     WALLER COUNTY JUDGE
                                                       Appellants
                               V.

                    CITY OF HEMPSTEAD, TEXAS AND
             CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD

                                                             Appellees
     _____________________________________________________________

     On Appeal from the 506TH Judicial District Court of Waller County, Texas
                      Honorable Terry Flenniken, Presiding


                           MOTION TO DISMISS
      ______________________________________________________________


TO THE HONORABLE FIRST OR FOURTEENTH1 COURT OF APPEALS:

       Appellee, the City of Hempstead, Texas moves to dismiss the appeal.

I.     Background

       Appellants, Glenn Beckendorff, in his official capacity as Waller County

Judge, Frank Pokluda, in his official capacity as Waller County Precinct Two


1
 Pursuant to the courts’ local rules, this case should have been assigned to the First Court of
Appeals. A motion to transfer was filed 3 June 2015.
                                              1
Commissioner, and Stan Kitzman, in his official capacity as Waller County Precinct

Four Commissioner, appeal from the trial court’s judgment signed 20 February 2015.

       In the underlying lawsuit, the parties were as follows:

Plaintiff: City of Hempstead

Plaintiff-Intervenor: Citizens Against the Landfill in Hempstead (“CALH”)

Defendants: Waller County; Glenn Beckendorff, in his official capacity as Waller
     County Judge; Frank Pokluda, in his official capacity as Waller County
     Commissioner; Stan Kitzman, in his official capacity as Waller County
     Commissioner; Jeron Barnett, in his official capacity as Waller County
     Commissioner; John Amsler, in his official capacity as Waller County
     Commissioner; and Pintail Landfill, LLC.

After a jury trial, the parties entered into a settlement agreement that included an

agreed judgment. All parties moved for the trial court to enter the agreed judgment.

At the time the trial court entered judgment, Beckendorff, Pokluda, and Kitzman, had

been succeeded in office by the current Waller County elected officials. See Exhibit

A (Copy of the Waller County website listing its elected officials). 2

       The trial court entered judgment on 20 February 2015. Exhibit B. A timely

filed motion for new trial was not filed. Beckendorff filed his notice of appeal more

than 30 days later on 6 April 2015. Exhibit C. Kitzman and Pokluda filed their

notices of appeal on 15 April 2015. Exhibit D.

       As the facts above show, there are three grounds for dismissal:


2
  The City of Hempstead requests this Court take judicial notice of the elected officials. The
facts are generally known within the trial court’s territorial jurisdiction.
                                              2
      •      The notices of appeal were not timely.

      •      Appellants are no longer the officials for Waller County and therefore
             have no standing to appeal.

      •      Appellants entered into a settlement agreement and agreed judgment.
             They have waived the right to appeal.

II.   This Court lacks jurisdiction because no timely notice of appeal was filed.

      Appellant Beckendorff’s notice of appeal was not timely. A timely notice of

appeal is a jurisdictional prerequisite to appeal. See Brown Mech. Servs., Inc. v.

Mountbatten Sur. Co., Inc., 377 S.W.3d 40, 42–43 (Tex. App.—Houston [1st Dist.]

2012, no pet.); Quanaim v. Frasco Rest. & Catering, 17 S.W.3d 30, 35 (Tex. App.—

Houston [14th Dist.] 2000, pet. denied). Absent a timely-filed motion for new trial

(or other proper post-trial filing, see Tex. R. App. P. 26.1(a)), a notice of appeal is

due 30 days after the judgment is signed. Tex. R. App. P. 26.1. A motion for

extension of time may be filed within 15 days of the date the notice of appeal was

due. See Tex. R. App. P. 26.3. However, the appellant must “compl[y] with Rule

10.5(b) by, inter alia, providing a reasonable explanation for the late filing.” Brown

Mech., 377 S.W.3d at 42–43 (citing Tex. R. App. P. 26.3, 10.5(b); Jones v. City of

Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex.1997)). The failure to provide a reasonable explanation will result in

dismissal. See Walker v. Walker, No. 01-11-00232-CV, 2013 WL 105302, at *2

(Tex. App.—Houston [1st Dist.] Jan. 3, 2013, no pet.) (mem. op.).

                                          3
      A reasonable explanation is “any plausible statement of circumstances

indicating that failure to file within the [specified] period was not deliberate or

intentional, but was the result of inadvertence, mistake or mischance.” Hone v.

Hanafin, 104 S.W.3d 884, 886 (Tex. 2003) (quoting Meshwert v. Meshwert, 549
S.W.2d 383, 84 (Tex. 1977)). The court views the explanation liberally, and “[a]ny

conduct short of deliberate or intentional noncompliance qualifies as inadvertence,

mistake or mischance ....” Hone, 104 S.W.3d at 886–87 (quoting Garcia v. Kastner

Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989)).

      In this case, the trial court signed the Judgment on 20 February 2015. Thirty

days later, 22 March 2015, fell on a Sunday. Notice of appeal was therefore due on

23 March 2015. Beckendorff did not file his notice of appeal until 6 April 2015, the

last day available to file a motion for extension of time. Beckendorff also filed a

motion for extension of time to file his notice of appeal. The motion for extension of

time, however, fails to provide a reasonable explanation. The motion is accompanied

by two affidavits, Beckendroff’s and his counsel’s. Counsel’s affidavit is silent

concerning the reason for filing the notice of appeal late.          In his affidavit,

Beckendorff states that his attorney became aware of the 20 February Judgment on

11 March. At that time there were still 12 days to file a notice of appeal. No

explanation is given for the failure to act within the 12 days. Because no reasonable

explanation is given, despite actual notice of the judgment with 12 days left to file a

                                          4
notice of appeal, Beckendorff’s motion for extension of time fails to comply with

Rules 10.5(b) and 26.3. Beckendorff’s notice of appeal is, therefore untimely. This

Court must dismiss for lack of jurisdiction.

       Appellants Pokluda and Kitzman’s notice of appeal is therefore also untimely.

Pokluda and Kitzmann filed their notice of appeal on 15 April, well after the 23

March filing deadline, and also outside of the 15 day window for filing a motion for

extension. However, under Rule 26.1(d), a party may file a notice of appeal outside

of the normal time frame if it is filed “14 days after the first filed notice of appeal” so

long as the first notice of appeal was timely. Tex. R. App. P. 26.1(d). Because

Beckendorff’s notice was not timely, Pokluda and Kitzman’s notice is not either.

Therefore, this Court must dismiss their appeals for lack of jurisdiction.

III.   Appellants lack standing because they are no longer the elected officials of
       Waller County.

       A suit against a governmental official in his official capacity is another way of

pleading a suit against the governmental entity. City of El Paso v. Heinrich, 284
S.W.3d 366, 373 (Tex. 2009) (citing Brandon v. Holt, 469 U.S. 464, 471–72, 105 S.

Ct. 873 (1985) (“[A] judgment against a public servant ‘in his official capacity’

imposes liability on the entity that he represents provided, of course, the public entity

received notice and an opportunity to respond.”); Tex. A & M Univ. Sys. v. Koseoglu,

233 S.W.3d 835, 844 (Tex.2007) (“It is fundamental that a suit against a state official

is merely ‘another way of pleading an action against the entity of which [the official]
                                            5
is an agent.’ ”) (quoting Kentucky v. Graham, 473 U.S. 159, 165, 105 S. Ct. 3099

(1985)).

       When a public officer is a party in an official capacity to an appeal or
       original proceeding, and if that person ceases to hold office before the
       appeal or original proceeding is finally disposed of, the public
       officer's successor is automatically substituted as a party if
       appropriate. Proceedings following substitution are to be in the name
       of the substituted party, but any misnomer that does not affect the
       substantial rights of the parties may be disregarded. Substitution may
       be ordered at any time, but failure to order substitution of the
       successor does not affect the substitution.

Tex. R. App. 7.2(a) (“Automatic Substitution of Officer”); see Abbott v. G.G.E,

03-11-00338-CV, 2015 WL 1968262, at *1 n.1 (Tex. App.—Austin Apr. 30, 2015,

no. pet. h.) (automatic substitution of successors to “former Governor,

Commissioners of HHSC and DADS, and the former Directors of the Austin and

Mexia SSLCs”); City of Houston v. Strouse, No. 14-10-00239-CV, 2011 WL
304185, at *1 n.1 (Tex. App.—Houston [14th Dist.] Jan. 27, 2011, no pet.) (mem.

op.) (automatic substitution of newly appointed chief of police in suit against

former chief in his official capacity).

       Because the individuals named as appellants are no longer the elected officials

of Waller County, they have no standing to pursue this appeal. The current officials

are the proper parties. This Court should dismiss or, alternatively, substitute the

proper officials.




                                          6
IV.   Appellants may not appeal a judgment to which they agreed and which
      they requested the trial court enter.

      “Generally, a party who files a motion for rendition of a judgment waives its

right to complain about that judgment.” Exch., Inc. v. Long., 821 S.W.2d 265, 275

(Tex. App.—Houston [1st Dist.] 1991, writ denied) (citing Litton Indus. Prods., Inc.

v. Gammage, 668 S.W.2d 319, 322 (Tex. 1984)). A party who moves for judgment

and does not reserve the right to complain may not take a position on appeal

inconsistent with that part of the judgment it requested. See Hooks v. Samson Lone

Star, Ltd. P’ship, No. 12-0920, 2015 WL 393380, at *11 (Tex. Jan. 30, 2015)

(citing Diamond Shamrock Ref. Co. v. Hall, 168 S.W.3d 164, 170 (Tex. 2005);

Litton Indus. Prods., Inc. v. Gammage, 668 S.W.2d 319, 321–22 (Tex. 1984)).

      The lawyers representing Waller County and its elected officials in their

official capacity signed an agreed judgment and joined in a motion for entry of that

judgment. Exhibit B, Exhibit E. There was no indication that Waller County or its

elected officials disagreed with the judgment or intended to appeal any portion of that

judgment. See Exhibit B, Exhibit E. Appellants did not appear or object during the

hearing on the motion for entry of judgment. Therefore, the elected officials of

Waller County in their official capacity have waived the right to complain of the

agreed judgment on appeal. See Hooks, 2015 WL 393380, at *11; Long, 821
S.W.2d at 275.



                                          7
                              PRAYER

The City of Hempstead respectfully requests this Court dismiss this appeal.

                                       Respectfully submitted,

                                       OLSON & OLSON, L.L.P.


                                By:    /s/ Eric C. Farrar
                                       Eric C. Farrar
                                       State Bar No. 24036549
                                       efarrar@olsonllp.com
                                       Wortham Tower, Suite 600
                                       2727 Allen Parkway
                                       Houston, Texas 77019
                                       Telephone: (713) 533-3800
                                       Facsimile: (713) 533-3888

                                       ATTORNEYS FOR APPELLEE




                                   8
                      CERTIFICATE OF CONFERENCE

The undersigned conferred appellate counsel of record as follows:

David Carp, counsel for appellants – letter faxed and emailed on 15 May; email on 3
June. Counsel for appellants has not indicated whether appellants oppose this motion
or not.

Brent Ryan, counsel for Pintail Laindfill, LLC – email on 3 June and phone call on 5
June. Counsel for Pintail has not indicated whether Pintail opposes this motion or
not.

Elton Mathis, counsel for Waller County, county judge, in his official capacity, and
county commissioners, in their official capacities, indicated that he agrees to the
relief sought in this motion.

Blayre Pena, counsel for CALH, indicated that CALH agrees to the relief requested.

                                             /s/ Eric C. Farrar
                                             Eric C. Farrar




                                         9
                         CERTIFICATE OF SERVICE

      I hereby certify that on June 5, 2015 a true and correct copy of the foregoing
Notice of Appearance of Appellate Counsel for Appellee was served via e-service:

David A. Carp                                Ms. Carol Chaney
Herzog & Carp                                Law Office of Carol A. Chaney
427 Mason Park Boulevard                     820 13th Street
Katy, Texas 77450                            P.O. Box 966
Facsimile (713) 781-4797                     Hempstead, Texas 77445
                                             Facsimile (979) 826-6637
Attorney for Appellant                       E-Mail:
                                             carol.chaney@thechaneyfirm.net

                                             Attorneys for Citizens
                                             Against the Landfill in Hempstead

Mr. Brent W. Ryan                            Ms. V. Blayre Pena
McElroy, Sullivan, Miller,                   Hance Scarborough, LLP
Weber & Olmstead, L.L.P.                     400 W. 15th Street, Suite 950
P.O. Box 12127                               Austin, Texas 78701
Austin, Texas 78711                          Facsimile (512) 482-6891
Facsimile (512) 327-6566                     E-Mail: bpena@hslawmail.com
E-Mail: bryan@msmtx.com
                                             Attorneys for Citizens
Attorney for Pintail Landfill, LLC           Against the Landfill in Hempstead

Elton R. Mathis, Jr.
Waller County District Attorney
Ruhee G. Leonard
Assistant District Attorney
645 12th Street
Hempstead, Texas 77445
Facsimile: (979) 826-7722
E-Mail: e.mathis@wallercounty.us
Attorney for Waller County,
Texas

                                              /s/ Eric C. Farrar
                                              Eric C. Farrar
                                        10
               UNSWORN DECLARATION OF ERIC C. FARRAR

         My name is Eric Clayton. Farrar, my date of birth is 30 October 1970, and

my address is 1304 W. Gray St., #527, Houston, Texas, 77019, United States of

America. I declare under penalty of perjury that the following statements are true

and correct.

         1.    Exhibit A is a true and correct copy of a printout of Waller County’s

website.

         2.    Exhibit B is a true and correct copy of the agreed judgment in this

cause.

         3.    Exhibit C is a true and correct copy of appellant Beckendorff’s notice

of appeal.

         4.    Exhibit D is a true and correct copy of appellants Kitzman and

Pokluda’s notice of appeal.

         5.    Exhibit E is a true and correct copy of the joint motion for entry of

judgment filed with the trial court in this cause.

Executed in Harris County, State of Texas, on the 5th day of June, 2015.

                                               /s/ Eric C. Farrar
                                               Eric C. Farrar
                                               Declarant




                                          11
6/4/2015                                                                            default.aspx.html


                                                                                                             1-1o1nc 1CuntJcl Us         Search




                                                                                                                                                           v
                                                                                                                                                           J

                                                                                                                                                           s
           Home

           F'~nancial   Transparency                         Elected Officials Co' tact List
           Public Information Request                        Waller County Elected Officials Contact list
           Elected Officials Contact List
                                                             Commissioner Pet 1          John A. Amsler                                           0 - 979-826-7700
           Public Notices, News & Forms
                                                                                         P 0 Box 648                                              F -979-826-2112
           County Offices
                                                                                         Hempstead, Tx. 77445
           District Court
                                                             Commissioner Pet 2          Russell Klecka                                           0 - 979-826-7700
           Other County Offices
                                                                                         25442 Curtis Rd                                          F -979-826-2112
           Employment Opportunities
                                                                                         Waller, Tx 77484
           Commissioner Court Videos/Archives                Commissioner Pet 3          Jeron Barnett                                            0 - 979-826-7700
           Minutes                                                                       P 0 Box 2846                  12620 FM 1887              F -979-826-2112
           Waller County Sub-Regional                                                    Prairie View, Tx.             Hempstead,   TX
           Planning Commission                                                           77446                         77445
           Landfill Related Information                      Commissioner Pet 4          Justin Beckendorff                                       0-281-375-5231
           Contribution & Expense Reports                                                P 0 Box 7                     3410 First St.             F- 281-375-7751

           Independent School District                                                   Pattison, Tx 77466            Pattison, TX 77466

           Libraries                                         Constable, Pet. 1           Bo Hashaw                                                0 - 979-826-3357

           Museums                                                                       846 6th St. Ste 1
                                                                                         Hempstead, Tx 77445
           Geographical
                                                             Constable, Pet 2            Glenn White                                              0-936-931-1914
           History
                                                                                         27390 Fieldstore Rd                                      F - 936-372-9234
           Calendar
                                                                                         Waller, Tx 77484
           Justice of the Peace
                                                             Constable, Pet 3            Herschel Smith                                           0 - 979-826-7635
           Waller County Ordinances
                                                                                         12620 FM 1887                                            F -979-826-7639
           Animal Control
                                                                                         Hempstead, Tx 77445
           Estray Livestock                                  Constable, Pet 4            Joel Trimm                                               0   281-375-5233
           Road and Bridge                                                               P 0 Box 389                   3410 First St.
           Recycle Center                                                                Pattison, Tx 77466            Pattison, TX 77466

           Veteran's Office                                  County Clerk                Debbie Hollan                                            0 • 979·826-7711
           Section 3 Information                             Room 217 -Main Ofc          836 Austin St. Hempstead                                 F- 979-826-7771
                                                             Room 213 - Civil            Hempstead, TX 77445

                                                             County Court at Law         June Jackson -
                                                                                                                                                  0 - 979-826-7763
                                                                                         Judge

                                                             Room 216                    836 Austin St.                                           F- 979-826-9119
                                                                                         Hempstead, TX 77445
                                                             County Judge                Trey Duhon -Judge                                        0 - 979-826-7700
                                                             Room 203                    836 Austin St.                                           F- 979-826-2112
                                                                                         Hempstead, TX 77445

                                                                                         Elton Mathis-District
                                                             District Attorney                                                                    0-979-826-7718
                                                                                         Attorney

                                                                                         645 12th Street                                          F - 979-826-7722
                                                                                         Hempstead, Tx 77445
file:/1/C :IU sers/efarrar /D ocuments/default.aspx. htm I                                                                                                           1/2
                                                                                  EXHIBIT A
6/4/2015                                                                      default.aspx.html

                                                       District Clerk              Liz Pirkle, District Clerk                        0 • 979-826-7735
                                                       Room 318                    836 Austin St.                                    F - 979-826-7738
                                                                                   Hempstead, TX 77445
                                                       506th District Judge        A M McCaig -Judge                                 0-979-921-0921
                                                       Room 307                    836 Austin St.                                    F - 979-826-9149
                                                                                   Hempstead, TX 77445

                                                       Justice of the Peace        Charles Karisch-Judge                             0-979-826-7745
                                                       Precinct 1                  846 6th St. Ste 1                                 F - 979-826-7748
                                                                                   Hempstead, Tx 77445
                                                       Justice of the Peace        Delores Hargrave-Judge                            0-936-372-2193
                                                       Precinct 2                  27388 Fieldstore Rd                               F - 936-931-5206
                                                                                   Waller, Tx 77484

                                                       Justice of the Peace        Marian Jackson-Judge                              0 - 979-826-7637
                                                       Precinct 3                  12620 FM 1887                                     F - 979-826-7639
                                                                                   Hempstead, Tx 77445

                                                       Justice of the Peace        Ted Krenek- Judge                                 0-281-375-5233
                                                                                   3410 1st St/ P 0 Box 7
                                                       Precinct 4                                               3410 First St.       F- 281-375-7757
                                                                                   (Mail)

                                                                                   Pattison, Tx 77466           Pattison, TX 77466

                                                       Treasurer                   Joan Sargent
                                                                                                                                     0-979-
                                                                                                                                     826-7707

                                                       Room 316                    836 Austin St.

                                                                                   Hempste~d,     TX 77445                           F - 979-826-7709

                                                       Tax Assessor                Ellen Shelburne                                   979-826-7620
                                                                                   730 9th St

                                                                                   Hempstead, Tx 77445                               Fax 979-826-7619
                                                       Sheriff                     Glenn Smith                                       979-826-8282
                                                                                   701 Calvit Street

                                                                                   Hempstead, Tx 77445                               Fax 979-826-7667




file:/1/C:/Users/efarrar/Documents/default.aspx.html                                                                                                    212
                                                                             Filed: 41212015 10:57:27 AM
                                                                                  Uz Pirkle, Dlstr!ct Clerk
                                                                                   Waller County, Texas
                                                                               By: Janie Derrick, Deputy



                             CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, TEXAS        §              IN THE DISTRICT COURT OF
                                §
                    Plaintiff,  §
and                             §
                                §
CITIZENS AGAINST THE LANDFILL §                WALLER COUNTY, TEXAS
IN HEMPSTEAD                    §
v.                              §
WALLER COUNTY, TEXAS, et al.,   §
                                §
                    Defendants. §              506'h JUDICIAL DISTRICT


                              NOTICE OF APPEAL

      Glenn Beckendorff, in his official capacity as Waller County Judge (Appellant),

desires to appeal and hereby files this notice with the Court of Civil Appeals for the

First or Fourteenth Judicial District of Texas, sitting at Houston, Texas from the

Agreed Final Judgment signed in the above Cause on February 20, 2015, and

Appellant desires to appeal from each and every part of said Agreed Final

Judgment.


Dated: April 2, 2015                           Respectfully submitted,

                                               By:    /s/ David A. Carp
                                                 David A. Carp
                                                 TBN: 03836500
                                                 Herzog & Carp
                                                 427 Mason Park Boulevard
                                                 Katy, Texas 77450
                                                 713.781.7500 Phone
                                                 713.781.4797 Fax
                                                 dcarp@hcmlegal.com
                                                 Attorneys for Appellant


                                           1
                                                                   EXHIBIT        ___C,
                           CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2015 a true and correct copy of the foregoing
Notice of Appeal was delivered via e-service to the following:

James P. Allison
J. Eric Magee
Allison, Bass & Magee, LLP
A. 0. Watson House
402 W. 12'h Street
Austin, Texas 78701
Attorneys for Waller County, Texas and
Waller County Commissioners Court


Arthur L. Pertile Ill
Kelly Dempsey
Corey R. Ouslander
Olson & Olson, LLP
Wortham Tower, Suite 600
2727 Allen Parkway
Houston, Texas 77019
Attorneys for City of Hempstead


Terry L. Scarborough
Michael L. Woodward
V. Blayre Pena
Hance Scarborough, LLP
400   w 15'h #950
Austin, Texas 78701

Carol A. Chaney
Law Office of Carol A. Chaney
820 13'h Street
P.O. Box 966
Hempstead, Texas 77445

Attorneys for Citizens Against the Landfill
In Hempstead




                                          2
Brent W. Ryan
McElroy, Sullivan & Miller, LLP
P.O. Box 12127
Austin, Texas 78711

Attorneys for Pintail Landfill, LLC




                                          lsi David A. Carp
                                             David A. Carp




                                      3
                                    Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                           §      IN THE DISTRICT COURT OF
      Plaintiff,                                   §
                                                   §
and                                                §
                                                   §
CITIZENS AGAlNST THE LANDFILL                      §      WALLER COUNTY, TEXAS
IN HEMPSTEAD                                       §
                                                   §
v.                                                 §
                                                   §
WALLER COUNTY, TEXAS, ET. AL.                      §
    Defendants.                                    §       506™ JUDICIAL DISTRICT

                               AGREED FINAL JUDGMENT

       Before the Court is the above-styled and numbered cause of action.      On December 1,

2014, the case was called for trial. Plaintiff City of Hempstead ("Hempstead") appeared through

its attorney of record and announced ready for trial. Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH'') appeared through its attorney of record and announced ready

for trial. Defendants, Waller County, Texas including the elected officials of the Waller County

Commissioners Court, in their official capacities (collectively "Waller County"), appeared in

person and by their attorney of record and announced not ready for trial. Defendant, Pintail

Landfill, LLC, ("Pintail") appeared in person and by its attorney of record and announced not

ready for trial. After denying the Motions to Abate and Requests for Continuance, a jury,

consisting of 12 qualified jurors having been previously demanded, was duly empanelled and the

case proceeded to trial.




Agreed Final Judgment                                                                    Page 1
       The Court, after examining the record and the evidence and argument of counsel, finds

that venue is proper in Waller County, that the Court has jurisdiction over the subject matter and

the parties in this case, and that the Court has jurisdiction to enter a judgment in this case.

       At the conclusion of the evidence, the Court submitted the questions of fact in the case to

the jury. The charge of the Court and the verdict of the jury are incorporated for all purposes by

reference, and attached hereto as Exhibit 1. The Parties also entered into certain Stipulations of

Fact, which are incorporated for all purposed by reference, and attached hereto as Exhibit 2.

       Following the verdict of the jury of December 18, 2014, Hempstead, CALH, Pintail

Landfill and Waller County filed a Joint Motion for Entry of Agreed Final Judgment. In said

Motion, the parties represent that they have reached a settlement agreement concerning the jury

verdict and the remaining legal and factual issues pending before the Court and have agreed to

the entry of final judgment.

       Accordingly, the Court renders the following Agreed Final Judgment:

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Waller County

Ordinance No. 2013-001 is void.

       IT IS FURTHER ORDERED that the Host Agreement between Waller County, Texas,

and Pintail Landfill, LLC is void.

       IT IS FURTHER ORDERED that Plaintiff City of Hempstead have and recover from

Waller County attorneys' fees in the amount of Two Hundred Forty-Five Thousand Dollars and

no cents ($245,000).

       IT IS FURTHER ORDERED that Plaintiff-Intervenor Citizens Against the Landfill in

Hempstead have and recover from Waller County attorneys' fees in the amount of Three

Hundred Twenty-Five Thousand Dollars and no cents ($325,000).



Agreed Final Judgment                                                                             Page 2
                                                                                        13   ~tJ? _,?/872-
        IT IS FURTIIER ORDERED that the total amount of the judgment rendered will bear

interest at a rate of Five Percent (5%) per annum from the date of this judgment until paid in full.

        Pursuant to the terms of the parties' settlement agreement giving rise to this Agreed Final

Judgment, the parties do not present to this Court for adjudication, and this Court does not adjudicate,

any issue concerning any claim, defense, or assertion, whether one or more, that has been or may in

the futnre be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration No.

40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Permit Application No. 23 77 (Pintail Landfill), and/or (c) all or any part of the 410.3 7 acre facility

site described in such Registration and Permit Application.

       All costs of court spent or incurred in this cause are to be borne by the party incurring

same. All writs and processes for the enforcement and collection of this judgment may issue as

necessary.

       All other relief requested in the live pleadings of any party that is not specifically granted

is DENIED. This is a final judgment that disposes of all claims and parties.


       SIGNED thistZ(2 day of __          7:+
                                           1
                                               ~- "',&"- vr:- &_"-r_: :~: ;," "'zol5.
                                                                                                    ""'
                                                                                                    =
                                                  TERRY~~~~[}jN AGREED AS TO FORM AND SUBSTANCE:


ArtPertile
Corey R. Ouslander                   James P. Allison
couslander@olsonl!p. com             J. Eric Magee
OLSON & OLSON, L.L.P.                e.magee@allison-bass.com
Wortham Tower, Ste. 600              Allison, Bass & Associates, LLP
2727 Allen Parkway                   402 W. 12th St.
Houston, Texas 77019                 Austin, Texas 78701
Phone: (713) 533-3800                Phone: (512) 482-0701
Facsimile: (713)533-3888             Facsimile: (512)480-0902
ATTORNEY OR CITY OF HEMPSTEAD        ATTORNEYS FOR WALLER COUNTY
                                     DEFENDANTS



                                     By:J.~M~~
V. Blayre Pefia                      Brent Ryan
                                                                0
bpena@hslawmail.com                  bryan@msmtx.com
Hance Scarborough                    McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950         Weber & Olmstead, L.L.P.
Austin,Texas78701                    P.O. Box 12127
Phone:512-479-8888                   Austin, Texas 78711
Fascimile: 512-482-6891 fax          Phone: (512) 327-8111
                                     Facsimile: (512)327-6566
Carol Chaney                         ATTORNEYS FOR PINTAn, LANDFILL, LLC
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL


By: /}{5~~
    (/        c


Agreed Final Judgment                                                  Page 4
     rueu        r" • • .,   r
     AT     o;
             07    O'Clock   f'        M
     PATRICIA JAMES SPADACHENE
     BYWALL~ TEXAS
                   DEPUTY
                                   CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                          §       IN THE DISTRICT COURT OF
    Plaintiff                                      §
                                                   §
And                                                §
                                                   §
CITIZENS AGAINST THE LANDFll.L IN                  §
HEMPSTEAD,                                         §
     Plaintiff Intervenor                          §
                                                   §
v.                                                 §        WALLER COUNTY, TEXAS
                                                   §
WALLER COUNTY, TEXAS, COUNTY                       §
mDGB BLENNBECKENDORFF,                             §
COMMISSIONER FRANK POKLUDA,                        §
COMMISSIONER STAN KITZMAN,                         §
COMMISSIONER JERONBARNET,                          §
COMMISSIONER JOHN AMSLER, and                      §         50611 JUDICIAL DISTRICT
PINTAIL LANDFILL, LL.C.                            §
    Defendants.                                    §

                                  CHARGE OF THE COURT

MEMBERS OF THE JURY:

       After closing arguments, you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

       TI:ris case is submitted to you by asking questions about the facts, which you must decide
from the evidence you have heard in this trial. You are the sole judges of the credibility of the
witnesses and the weight to be given their testimony, but in matters of law, you must be
governed by the instructions in this charge. In discharging your responsibility on this jury, you
will observe all the instructions which have previously been given you. I shan now give you
additional instructions which you should carefully and strictly follow during your deliberations.

        Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case or
conduct any research. Do not look up any words in dictionaries or on the Intemet. Do not post
information about the case on the Internet. Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deliberations for any reason, without permission from the Court. When you enter the jury room
to deliberate, you must surrender your phone and any other electronic device.



                                               1
        Any notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult them during deliberations, but do not show or read your notes to
your fellow jurors during your deliberations. Your notes a:re not evidence. Each of you should
rely on your independent recollection of the evidence and not be influenced by the fact that
another juror has or has not taken notes.

       You must leave your notes with the bailiff when you are not deh'berating. I will make
sure your notes are kept in a safe, secure location and not disclosed to anyone. After you
complete your deliberations, the baillff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your notes, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

       1,          Do not let bias, prejudice or sympathy play any part in your decision.

        2.     .Base your answers only on the evidence admitted in court and on the law that is in
these instructions and questions. Do not consider or discuss any evidence that was not admitted
in the courtroom.

       3.       You are to make up your own minds about the facts. You are the sole judges of
the credibility of the witnesses and the weight to give their testimony, But on matters of law,
you must follow all of my instructions.

        4.    If my instructions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal definition.

       5.      All the questions and answers are important. No one should say that any question
or answer is not important

       6.      Answer "yes" or "no" to all questions unless you are told othenvise. A "yes"
answer must be based on a preponderance of the evidence. Whenever a question requires an
answer other than "yes" or "no," your answer must be based on a preponderance of the evidence.

       The term "preponderance of the evidence" means the greater weight of credible evidence
presented in this case, If you do not find tba:t a preponderance of the evidence supports a "yes"
answer, then answer "no." A preponderance of the evidence is not measured by the number of
witnesses or by the number of documents admitted in evidence, For a fact to be proved by a
preponderance of the evidence, you must find that the fact Is more likely true than not true.

        A fact may be established by direct evidence or by circumstantial evidence or both, A
fact is established by direct evidence when proved by documentary evidence or by witnesses
who saw the act done or heard the words spoken. A fact is established by circumstantial
               c




evidence when it may be fairly and reasonably inferred from other facts proved,




                                                    2
       7.     Do not decide who you think should win before you answer the questions and
then just answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effect your answers will have.

       8.       Do not answer questions by drawing straws or by any method of chance.

       9.     Do not trade your answers. For example, do not say, ''I will answer this question
your way if you answer another question my way."

        10.    The answers to the questions must be based on the decision of at least 10 of the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anything less than 10 jurors, even if it would be a majority.

       As I have said before, if you do not follow these instructions, it will be juror misconduct,
and I might have to order a new trial and start this process over again. 'This would waste your
time and the parties' money, and would requlre the taxpayers to pay for another trial. If a juror
breaks any of these rules, tell thai person to stop, and if such juror fails to do so, report it to the
Court.




                                                  3
       .. , .........,




                               DEFJNITIONS & INS'IRUCTIONS

      In answering the questions below; please follow these                                                                                 .. , .. ,




   DEFINITIONS AND INSTRUCTIONS FOR QUESTION NUMBERS 1. 2, 3, AND 4

        1.      A governmenial body may consult with its attorney in executive session to discuss
the legal issues raised in connection with a proposed contract or a proposed ordinance, but it may
not discuss non-legal matters.

               a.     ''Non-legal matters" include but are not limited to: (1) merits of enacting
                      an ordinance; (2) merits of a proposed contract; (3) financial
                      considerations of a proposed contract; or (4) matters of public policy; or
                      (5) merits of an application.

               b.     Legal issues include advice given to Waller County regarding the legal
                      rami:ficatioru of facts and information and the legality of a proposed
                      contract or proposed ordinance.

       2.      ''Deliberation" means a verbal exchange during a meeting between a quorum of a
govemmental body, or between a quorum of a governmental body and another person,
concerning an issue within the jurisdiction of the governmental body or any public business.

       3,      ((Meeting" means!

               a.     A deliberation between a quorum of a govemmenial body or between a
                      quorum of a govemmenial body and another person, during which public
                      business or public policy over which the governmental body has
                      supervision or control is discussed or considered or during which the
                      govemmental body takes formal action, or

               b.      A gathering:
                        i.    That is conducted by the governmental body;
                       ii.    At which a quorum of members of the governmental body is
                              present;
                      ill.    That has been called by the govemmental body, and;
                      iv,     At which the members receive information from, give information
                              to, ask questioru of, or receive questions from any third person,
                              including an employee of the governmental body, about the public
                              business or public policy over which the governmental body has
                              supervision or control.

       4.      "Closed Meeting" mearu a meeting to which the public does not have access.

        5.     "Quorum" means a majority of a governmental body.

        6.     A "walking quorum" occurs when members of a governmental body gather in
               numbers that do not physically constitute a quorum at any one time but who,
               through successive gatherings, secretly, and intentionally, discuss a public matter
               witb a quorum of that body at a place other than a posted meeting.

                                                5
                              ..._,.,
                         ·;..__




                                        QUESTION NUMBER 1

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to Ordinance 2013-001 in a closed meeting?

       Answer:   -.::;~;)''e-"---S_ _ ("Yes" or "No")




                                                6
                                  QUESTION NUMBER 2

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

       Answer:     g-e)            ("Yes" or "No")




                                             7
                                    '"'I




                                   QUESTION NUMBER 3

       Do you find that at least three (3) members of the Waller County Commissioners Court
engBtled in a walking quorum related to the following items below?

       (a)    Host Agreement

       (b)    Ordinance 2013-901




                                             8
                                                               ·-~




                                  QUESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do you :find that one or more members of the Waller County C,ommissioners Court acted
as a committee, authorized by at least three (3) members of the Commissioners Court, to
negotiate the terms of the following items before presentation to the Waller County
Commissioners Court for a vote?

       Answer "Yes" or ''No" for each of the following.

       (a)    Host Agreement               Answer: _____j-r=-eS""-___ ("Yes" or ''No'~

       (b)    Ordinance 2013-001           Answer: -F~~e,;;,L--- ("Yes" or ''No")




                                              9
                                             ,, ,,, 'l   ··.·.···--·-   ... 1    ... - ..... ,.,




                                    .
       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number¢5,
                                                                                                   ~
otherwise, do not answer Question Number 5.

                                   QUESTION NUMBERS

        Do you find that there were any committee meetings held that were not open to the public
relating to the following?

       (a)    Host Agreement                Answer: -i~:'-1-'5'-..L--- ("Yes" or "No")

       (b)     Ordinance 2013-001           Answer: --i~:!.·""f'...>-5--- ("Yes" or "No")




                                                 10
                                                                '   ........ .




       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number 6,
otherwise, do not answer Question Number 6 and proceed to Questien Number 7.


                      INSTRUCTION FOR QUESTIONNOMIIER 6

      A "rubber stB:rnp" occurs when a committee's recommendations are approved without
meaningful discussion.

                                   QUESTION NUMBER 6

       Do you find that the Commissioners' vote at the Feb!)lary 13, 2013 open meeting was a
rubber stamp of the following items?

              Host Agreement              Answer: ....,;~!lr'--P-"$'-----                INSTRUCTION FOR QUESTION NUMBERS 7 THROUGH 9

        Public infonnation means information 1hat is written, produced, collected, assembled, or
maintained under a law or ordinance or in connection with the transaction of official business.
Public Information includes all documents, regardless of physical form or characteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller County is required to preserve and manage its Public Information in accordance
with applicable rules and laws governing the destruction and other disposition of state and local
government records or Public Information.

        Each Waller County Commissioner and the Waller County Judge is the officer for public
information and the custodian of the information created or. received by that county
commissioners' office. Waller County or the elected county officer for information of that
elective county office may determine a time for which information 1hat is not currently in Use
will be preserved, subject to any applicable rule or law governing the destruction and other
disposition of state and local gove=ent records or public information.

         A£ an officer for public information, each Waller County Commissioner or County
Judge is responsible for the release of public information. Each is required to: (1) make public
informa;tion available for public inspection and copying; (2) carefully protect public information
from deterioration, alteration, mutilation, loss, or unlawful removal; and (3) repair, renovate, or
rebind public information as necessary to maintain it properly.

         Each officer for public information is required to prom:in.ently display a sign containing
basic information about the rights of a requestor, the responsibilities of a govemmental body, and
the procedures for inspecting or obtaining a copy of public information. The officer shall display
the sign at one or more places in tbe administrative offices of the gove=ental body where it is
plainly visible to members of the public and employees of the governmental body whose duties
include receiving or responding to requests under this chapter.

        A£ officers for public information, Waller County Commissioners and the Waller County
Judge must promptly produce public information for inspection, duplication, or bath upon
request by any person for public information: ''Promptly" means as soon as possible under the
circumstances, that is, within a reasonable time, without delay. If an officer for public
information cannot produce public inforin.ation for inspection or duplication within 10 business
days after the date the information is requested, the officer must certify 1hat fact in writing to the
requestor and set a date and hour within a reasonable time when the information will be available .
for inspection or duplication.




                                                 12
                                  QUESTION NUMBER 7

        Do you find that County Judge Glenn Beckeodorff failed to comply with any of the
following?

      (a) Protecting public information from deterioration, alteration, mutilation, loss, or
          unlawful removal;

      (b) Displaying a sign containing basic information about the rights of a requestor, the
          responsibilities of a governmental bqdy, and the procedures for inspecting or
          obtaining a copy of public .information at one or more places in the administrative
          offices of the governmental body where it is plainly visible to members of the public
          and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
          request by any person for public information;

       (d) Certifying in writing to the requestor withln 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying ihe requestor within 10 business days after the request of a date and hour
           withln a reasonable time when ihe information would be available for inspection or
           duplication to the requestor.

                                            Answer:       8~5           ("Yes" or "No")




                                              13
                                 QUESTION NUMBER 8

      Do you find that Waller County Precinct Two Commissioner Frank Pokluda failed to
comply with any of the following?

      (a) Protecting public information from deterioration, alteration, mutilation, loss, or
          unlawful removal;

      (b) Displaying a sigo containing basic information about the rights of a requestor, the
          responsibilities of a gove=ental body, and the pmcdures . for inspecting or
          obtaining a copy of public information at one or more places in the administrative
          offices of the gove=ental body where it is plainly visiple to members of the public
          and employees of the gove=ental body;

      (c) Promptly producing public information for inspection, duplication, or both upon
          request by any person for public information;

      (d) Certifying in writing to the requestor within 10 business days after the date the
          information was requested, that public information requested could not be produced
          for inspection or duplication;

      (e) Notifying the requestor within 10 business days after the request of a date and hour
          within a reasonable time when the information would be available for inspection or
          duplication to the requestor.

                                          Answer: -~..::g."'..e:_,)_ _ _ ("Yes" or "No")




                                             14
                                  01JESTIONNUMBER 9

Do you find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any ofthe following?

       (a) Protecting public information from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requestor, the
           responsibilities of a governmental body, and the procedures for inspecting or
           obtaining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requeS"!ed, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                            Answer: --:~3--"-e'"""s'---- ("Yes" or "No")




                                               15
        After you retire to the jury room, you will select your ownpresidiDgjuror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked.

       It is the duty of the presidiDg juror-

               1.      to preside during your deliberations,

               2.      to see that your deliberations are conducted in an orderly manner and ln
                       accordance with the instructions in this charge,

               3,      to write out and hand to the bailiff any communications concerning the
                       case that you desire to have delivered to the judge,

               4.      to vote on the questions,

               5.      to write your answers to the questions in the spaces provided, and

               6.      to certify to your verdict in the space provided for the presiding juror's
                       signature or to obtain the signatures of all the jurors who agree with the
                       verdict if your verdict is less than unaniroous.

       You should not discuss the case with anyone, not even with other members of the jury,
unless all of you are present and assembled in the jury room. Should anyone attempt to talk to
you about the case before the verdict is returned, whether at the courthouse, at your home, or
elsewhere, please inform the judge of this fact.

       If you have a question, you must submit such question in writing to the Court. The
Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
present it to the Couri:. Do not discuss _the question with the Bailiff.

        When you have answered all the questions you are required to answer under the
instructions of the judge and your presidiDg juror has placed your answ'ers in the spaces provided
and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at
the door of the jury room that you have reached a verdict, and then you will retum into co
with your verdict




                                                   16
     ··-·   ~-~   ·   ........,,_........   -~-~-,   .. ___ ....... '" .... ,...-..   ~"'•




                                                                                             Certificate

       We, the jury, have answered the above and foregoing questions as herein indicated, and
herewith retum same into court as our verdict.
                                                                      10
                 (To be signed by the presiding juror if th~j)Jl'y'"ls 1l1lllnlmous.)
                                                                                                             Verd ..y tJf        r
                                                                                              PRESIDJNG JUROR



                                                                                              Printed Name ofPresiding Jur~ ·'2--
                                                                                                                  1/l(Jic.,..'f- l~   u
             (To be signed by those rendering fue verdict if the)mY is not unanimous.)

                                                                                                      Jurors' Printed Names

                                                                                                       Ckas-< es b. s~~ f.! JJ. -e(.;"z.,
                                                                                                       J/llct-f fl:£ \ fA . /.. {HJ /'101'/

                                                                                                      ~J




                                                                                                           Sc.o-rt'       M r kP.c-""7, ~ '("7;
                                                                                                      Ko&ert L, [JJ?.'!'ic. k.
                                                                                                       3    l4l   ·~ L;,}c•S




                                                                                                 17
                                    CAUSE NO. 13-03-21872

ClTY OF HEMPSTEAD, Texas,                           §       1N THE DISTRICT COURT OF
     Plaintiff                                      §
                                                    §
And                                                 §
                                                    §
CmzENS AGAINST THE LANDFILL IN                      §
HEMPSTEAD,                                          §
    Plaintiff Intervenor                            §
                                                    §
v.                                                  §         WALLER COUNTY, TEXAS
                                                    §
WALLER COUNTY, TEXAS, COUNTY                        §
JUDGE BLENN BECKENDORFF,                            §
COMMISSIONER FRANK POKLUDA,                         §
COMMISSIONER STAN KITZMAN,                          §
COMMISSIONER JERON BARNET,                          §
COMMISSIONER JOHN AMSLER, and                       §          506tb JUDICIAL DISTRICT
PJNTA!L LANDFILL, L.L.C.                            §
    Defendants.                                     §

                             AGREED STII'ULATIONS OF FACT

            COMES NOW Plainti:ff City of Hempstead, Plaintiff Intervenor Citizens Against

     the Landfill in Hempstead, and Defendants Waller County, Texas, County Judge Glenn

     Beckendorff, Commissioner Frank Pokluda, Commissioner Stan J(jtzman, Commissioner

     Jeron Barnett, Commissioner John Amsler, and Pintail     Landfil~   LLC and presents these

     Agreed Stipulations of Fact to the Court. The Parties agTee that the existence of such

     stipulations shall not be published to the Jury or mentioned In argument before the jury.

     I.     Agreed StipulatioiJIS of Fact Regarding Collltraet Exception to Open Meetings
            Act, Texas Government Code§ 551.0725.

            Waller County Commissioners Court did not invoke Texas Government Code

     § 551.0725 (relating to Deliberation Regarding Contract Being Negotiated) to entet

     executive session or closed meeting on February 13, 2013, January 2, 2013, or December
                                                          /}_A~~~~ j;J,/7,/!f
                                                        ~                                        5''13
     AGREED STJPLJLATIONS OF FACT
                                                         1/h
                                                                        ·I
                                                                          I    .
                                                                               ;,      Page 1 of3
                                                                                                    r>
                                                        (Etz ,e.'f   /i&/J/11 /("'//          tf!F!!~~~~~
                                                        ._Jt{d7f' iJ/c19, 2012. The Waller County agenda notices and minutes for these meetings do not

claim Texas Government Code§ 551.0725 as authority for entering executive session.

       Further, Waller County Commlssioners Court did not meet any of the

requirements to deliberate business or financial Issues relating to a contract being

negotiated, whlch are enumerated in Texas Government Code § 551.0725. Specifically,

(1) the Waller County Commissioners Court did not vote lll!animously that deliberation

would have a detrimental effect on the position of the Commissioners Court in

negotiating with a third person before conducting the closed meeting; (2) the attorney

advising the Waller County Commissioners Court did not issue a written determination

that deliberation in an open meeting would have a detrimental effect on the position of

the Commissioners Court in negotiating with a third person before conducting the closed

meeting; and (3) the Waller County Commissioners Court did not make a tape recording

of the closed meeting.

ll.    Agreed Stipulation of Fact Regarding ExtraterritGrial Jurisdiction of City of
       Hempstead.

       The Ordinance 2013-001 authorizes and allows disposal of solid waste within

certain areas of the City of Hempstead's extraterritorial jurisdiction ("ETJ"). Those

certain areas consist of the areas described in Exhibit A of Ordinance 2013-001 that are

within one mile offue city limits of the City of Hempstead.

ill.   Agreed Stipulation of Fact that the Host Agreement ill a Contract.
       The Host Agreement is a contract.




AGREED STIPULATIONS OF FACT                                                    Page 2 of3
Agreed:

Kelly Dempsey                              J. Eric Magee
Kdempsey@olsonJlp.com                      e.magee@allison-bass.com
Corey R. Ouslander                         Allison, Bass & Associates, LLP
cous1ander@olsonJlp.com                    402 W. 12lh St
OLSON & OLSON, L.L.P.                      Austin, Texas 78701
Wortham Tower, Ste. 600                    Phone: (512)482-0701
2727 Allen Parkway                         Facsimile: (512)480-0902
Houston, Texas 77019                       ATTORNEYS FORWALLER COUNTY
Phone: (713) 533-3800                      DEFENDANTS
Facsimile: (713)533-3888
AtTORNEYS OR CITY OF HEMPSTEAll

By:_-"'-of~.c;q,L'ti~~u::___:~_::---_::~
V. Blayre Peiia                            Brent Ryan
bpena@hslawmail.com                        bzyan@msm1X.com
Wesley P. McGuffey                         McElroy, Sullivan, Miller,
wmcguffey@hslawmail.com                    Weber & Ohnstead, L.L.P.
Hance Scarborough, LLP                     P.O. Box 12127
400 W. 15th Street, Ste. 950               Austin, Texas 78711
Aus1in, Texas 78701                        Phone: (512) 327-8111
Phone: 512-479-8888                        Facsimile: (512)327-6566
Facsimile: 512-482-6891 fax                ATIORNEYSFORPINTAILLANDFILL,LLC

Carol Chaney
Carol.chaney@thechaneyfirrn.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box.966
Hempstead, TX 77445
Phone: (979) 826-6660
Facsimile: (979) 826-8989
AtTORNEYS FOR
INTERVENORS/CrrrZENS AGAINST
LANDFILL




AGREED S'ITPULATlONS OFFACT                                                  Page 3 of3
                               CLERK'S NOTICE OF APPEAL
                                TRIAL COURT# 13-03-21872
                            COURT OF APPEALS# 14-15-00322-CV
                              IN THE 506m DISTRICT COURT
                                  WALLER COUNTY, TX
                       ASSIGNED TO FOURTEENTH COURT OF APPEALS



CITY OF HEMPSTEAD, TEXAS                       §         IN THE DISTRICT COURT
AND
CITIZENS AGAINST THE                           §
LANDFILL IN HEMPSTEAD
                                               §          WALLER COUNTY
vs.
                                                   §
WALLER COUNTY, TEXAS
ETAL                                           §          506TH JUDICIAL DISTRICT


Note: Original Notice of Appeal was sent on
416/15 for Appellant Glenn Beckendorff In his Ojjlclal
Capacity as Waller County Judge and the
following Appellants are being added:

Appellants                                             Frank Pokluda, in his Official Capacity
                                                       as Waller County Precinct Two Commissioner

                                                       Stan Kitzman, in his Official Capacity
                                                       As Waller County Precinct Four Commissioner


Appellants' Attorney                                   David A. Carp, State Bar No. 03836500
                                                       427 Mason Park Boulevard
                                                       Katy, TX 77450
                                                       Phone: 713-781-7500
                                                       Fax: 713-781-4797

Court                                                  506ili Judicial District

Judge                                                  Hon. Terry Flenniken

Appellee                                               City of Hempstead, Texas

Appellee's Attorneys                                   Arthur L. Pertile, 1ll
                                                       Kelly Dempsey
                                                       Corey R. Ouslander
                                                       Wortham Tower, Suite 600
                                                       2727 Allen Parkway
                                                       Houston, Texas 77019
Appellee                                           Citizens Against the Landfill in Hempstead

Appellee's Attorneys                               Teny L. Scarborough
                                                   Michael L. Woodward
                                                   V. Blayre Perra
                                                   400 w 15'' #950
                                                   Austin, Texas 78701

                                                   Carol A. Chaney
                                                   820 13 1' Street
                                                   PO Box 966
                                                   Hempstead, Texas, 77445

Court Reporter                                     Robyn Wiley
                                                   979-921-0921
                                                   reporter@court506.com

                                                   MarshaL. Burrus
                                                   936-372-5182
                                                   shaburrus@sbcglobal.net

                                                    Maggie Raiford
                                                    979-716-7122
                                                    maggie raiford@yahoo.com

                                                    Kaetheryne Kyriell
                                                    936-443-3312
                                                    kkyriell@gmail.com

Judgment                                            February 20,2015

Notice Appeal                                       Aprill5, 2015

Assigned                                            14th Court of Appeals

      Liz Pirkle
LIZ PI.IV                                                                                Flied: 411512015 4:15:34 PM
                                                                                      Liz Plrk:le, District Clerk
                                                                                        Waller County, Texas
                                                                                   By: Janie Derrick, Deputy



                              CAUSE NO. 13-03-2187.2

CITY OF HEMPSTEAD, TEXAS       §                IN THE DISTRICT COURT OF
                               §
                   Plaintiff,  §
and                            §
                               §
CITIZENS AGAINST THE LANDFILL §                 WALLER COUNTY, TEXAS
IN HEMPSTEAD                   §
v.                             §
WALLER COUNTY, TEXAS, et al.,  §
                               §
                   Defendants. §                506'" JUDICIAL DISTRICT


                               NOTICE OF APPEAL

       Frank Pokluda, in his official capacity as Waller County Precinct Two

Commissioner, and Stan Kitzman, in his official capacity as Waller County Precinct

Four Commissioner (Appellants), desire to appeal and hereby file this notice with the

Court of Civil Appeals for the First or Fourteenth Judicial District of Texas, sitting at

Houston, Texas from the Agreed Final Judgment signed in the above Cause on

February 20,2015, and Appellants desire to appeal from each and every part of said

Agreed Final Judgment.

       Pursuant to TRAP 26.1 (d) Appellants desire to join in the related Notice of

Appeal filed on April2, 2015 by Glenn Beckendorff, in his Official Capacity as Waller

County Judge, and are hereby filing this their Notice of Appeal within fourteen (14)

days of Mr. Beckendorff's appeal. Mr. Beckendorff's appeal is assigned to the

Fourteenth Court of Appeals under Court of Appeals #14-15-00322-CV, and styled




                                            1
Glenn Beckendorff, in his Official Capacity as Waller County Judge, v. City of

Hempstead, Texas and Citizens Against the Landfill in Hempstead.


Dated: April15, 2015                      Respectfully submitted,

                                          By:     /s/ David A. Carp
                                            David A. Carp
                                            TBN: 03836500
                                            Herzog & Carp
                                            427 Mason Park Boulevard
                                            Katy, Texas 77450
                                            713.781.7500 Phone
                                            713.781.4797 Fax
                                            dcarp@hcmlegal.com
                                            Attorneys for Appellant




                                      2
                           CERTIFICATE OF SERVICE

      I hereby certify that on April15, 2015 a true and correct copy of the foregoing
Notice of Appeal of Frank Pokluda, in his Official Capacity as Waller County Precinct
Two Commissioner, and Stan Kitzman, in his Official Capacity as Waller County
Precinct Four Commissioner, was delivered viae-service to the following:

James P. Allison                    Brent W. Ryan, Esq.
J. Eric Magee                       McElroy, Sullivan & Miller, LLP
Allison, Bass & Magee, LLP          P.O. Box 12127
A. 0. Watson House                  Austin, TX 78711
402 W. 12th Street
Austin, Texas 78701                 Attorneys for Pintail Landfill, LLC
Attorneys for Waller County, Texas
and Waller County Commissioners Court

Eric Farrar, Esq.
Olson & Olson, LLP
Wortham Tower, Suite 600
2727 Allen Parkway
Houston, Texas 77019
Attorneys for City of Hempstead


Terry L. Scarborough
Michael L. Woodward
V. Blayre Pena
Hance Scarborough, LLP
400   w 15th #950
Austin, Texas 78701

Carol A. Chaney
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, Texas 77445
Attorneys for Citizens Against the Landfill
in Hempstead


                                              /s/ David A. Carp
                                                David A. Carp



                                         3
Envelope Details                                                                                    Page 1 of2



Print this page

Case# 13-03-21872- CITY OF HEMPSTEAD,
TEXASv.WALLER COUNTY, TEXAS, COUNTY JUDGE
GLENN BECKENDORFF, COMMISSIONER FRANK
POKLUDA, COMMISSIONER STAN KITZMAN,
COMMISSIONER JERON BARNETT, COMMISSIONER
JOHN AMSLER, and PINTAIL LANDFILL, L.L.C. (Flenniken,
Terry)
Case Information
Location                            Waller County • 506th District Court
Date Filed                          04/15/2015 04:15:34 PM
Case Number                         13-03-21872
                                    CITY OF HEMPSTEAD, TEXASv.WALLER COUNTY, TEXAS,
                                    COUNTY JUDGE GLENN BECKENDORFF, COMMISSIONER
Case Description                    FRANK POKLUDA, COMMISSIONER STAN KITZMAN,
                                    COMMISSIONER JERON BARNETT, COMMISSIONER JOHN
                                    AMSLER, and PINTAIL LANDFILL, L.L.C.
Assigned to Judge                   Flenniken, Terry
Attorney                            David Carp
Firm Name                           Herzog & Carp
Filed By                            David Carp
Filer Type                          Not Applicable
Fees
Convenience Fee                     $0.09
Total Court Case Fees               $0.00
Total Court Filing Fees             $0.00
Total Court Service Fees            $0.00
Total Filing & Service Fees         $0.00
Total Service Tax Fees              $0.00
Total Provider Service Fees         $3.00
Total Provider Tax Fees             $0.25
Grand Total                         $3.34
Payment
Account Name                        Herzog & Carp
Transaction Amount                  $3.34
Transaction Response                Approved
Transaction ID                      8065630
Order#                              004905173-0




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid~9e4ed32c-b5e7-4cff-8f3d-a6e524f3e71d    4/16/2015
Envelope Details                                                                                            Page 2 of2



Notice of Appeal
Filing Type                                                 EF ileAndServe
Filing Code                                                 Notice of Appeal
Filing Description                                          Notice of Appeal
Reference Number                                            Beckendorff Appeal
                                                            Messrs. Pokluda and Kitzman are joining in the
Comments                                                    Notice of Appeal filed by Glenn Beckendorff on
                                                            April 2, 2015.
Status                                                      Accepted
Accepted Date                                               2015-04-16 13:05:39 UTC
Fees
Court Fee                                                   $0.00
Service Fee                                                 $0.00
Documents
Lead Document                        Notice of Appeal Pokluda-Kitzman.pdf                 [Original] [Transmitted]


eService Details
                                                                                           S    d Date/Time
Name/Email                             Firm                 Service Type         Status     erve Opened
                                       McElroy,
Brent WRyan                            Sullivan, Miller,
                                                         EServe                  Sent      Yes        Not Opened
bryan@msmtx.com                        Weber&
                                       Olmstead, LLP
Corey Ouslander                        Olson & Olson,
                                                         EServe                  Sent      Yes        Not Opened
couslander@olsonolson.com              LLP
Kelly Dempsey                          Olson & Olson,                            Sent      Yes        Not Opened
                                                         EServe
kdempsey@olsonllp.com                  LLP
Ann Jacobs                                                                                            04/16/2015
                               Herzog & Carp                EServe               Sent      Yes
ajacobs@hcmlegal.com                                                                                  08:04:36AM
Arthur L Fertile III           Allison Bass &                                                         04/15/2015
                                                            EServe               Sent      Yes
apertile@olsonllp.com          Associates LLP                                                         04:47:51 PM
V Blayre Pena                  Allison Bass &
                                                            EServe               Sent      Yes        Not Opened
bpena@hslawmail.com            Associates LLP
Carol A Chaney                 Allison Bass &                                                         04/15/2015
                                                            EServe               Sent      Yes
carol.chaney@thechaneyfirm.net Associates LLP                                                         06:31:28 PM
James Allison                  Olson & Olson,
                                                            EServe               Sent      Yes        Not Opened
j.allison@allison-bass.com     LLP
Eric Magee                     Olson & Olson,
                                                            EServe               Sent      Yes        Not Opened
e.magee@allison-bass.com       LLP




https://efile.txcourts.gov!EnvelopeDetails.aspx?envelopeguid=9e4ed32c-b5e7 -4cff-8!3d-a6e524!3e71 d           4/16/2015
                                       Cause No. 13-03-21872


    CITY OF HEMPSTEAD, TEXAS                           §
          Plaintiff,                                   §
                                                       §
    and                                                §
                                                       §
    CITIZENS AGAINST THE LANDFILL                      §      WALLER COUNTY, TEXAS
    IN HEMPSTEAD                                       §
                                                       §
    v.                                                 §
                                                       §
    WALLER COUNTY, TEXAS, ET. AL.                      §
        Defendants.                                    §       506™ JUDICIAL DISTRICT

                                   AGREED FINAL JUDGMENT

            Before the Court is the above-styled and numbered cause of action.     On December 1,

    2014, the case was called for trial. Plaintiff City of Hempstead ("Hempstead") appeared through

    its attorney of record and announced ready for trial. Plaintiff-Intervenor Citizens Against the

    Landfill in Hempstead ("CALH") appeared through its attorney of record and announced ready

    for trial. Defendants, Walter County, Texas including the elected officials of the Waller County

    Commissioners Court, in their official capacities (collectively "Waller County"), appeared in

    person and by their attorney of record and announced not ready for trial. Defendant, Pintail

    Landfill, LLC, ("Pintail") appeared in person and by its attorney of record and announced not

    ready for trial. After denying the Motions to Abate and Requests for Continuance, a jury,

    consisting of 12 qualified jurors having been previously demanded, was duly empanelled and the

    case proceeded to trial .




•

    Agreed Final Judgment                                                                    Page 1

                                                     VOl   2 0 0PG 0 I 38
       The Court, after examining the record and the evidence and argument of counsel, finds

that venue is proper in Waller County, that the Court has jurisdiction over the subject matter and

the parties in this case, and that the Court has jurisdiction to enter a judgment in this case.

        At the conclusion of the evidence, the Court submitted the questions of fact in the case to

the jury. The charge of the Court and the verdict of the jury are incorporated for all purposes by

reference, and attached hereto as Exhibit 1. The Parties also entered into certain Stipulations of

Fact, which are incorporated for all purposed by reference, and attached hereto as Exhibit 2.

        Following the verdict of the jury of December 18, 2014, Hempstead, CALH, Pintail

Landfill and Waller County filed a Joint Motion for Entry of Agreed Final Judgment. In said

Motion, the parties represent that they have reached a settlement agreement concerning the jury

verdict and the remaining legal and factual issues pending before the Court and have agreed to

the entry of final judgment.

        Accordingly, the Court renders the following Agreed Final Judgment:

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Waller County

Ordinance No. 2013-001 is void.

        IT IS FURTHER ORDERED that the Host Agreement between Waller County, Texas,

and Pintail Landfill, LLC is void.

        IT IS FURTHER ORDERED that Plaintiff City of Hempstead have and recover from

Waller County attorneys' fees in the amount of Two Hundred Forty-Five Thousand Dollars and

no cents ($245,000).

        IT IS FURTHER ORDERED that Plaintiff-Intervenor Citizens Against the Landfill in

Hempstead have and recover from Waller County attorneys' fees in the amount of Three

Hundred Twenty-Five Thousand Dollars and no cents ($325,000).
                                                      r~i' }.';/};ru·)j~~/
Agreed Final Judgment                                                                             Page 2
                                               \'OL   2 0 0 PG () I 3 9
                                                                        jj      -tJ-3 -c?/872-
        IT IS FURTHER ORDERED that the total amount of the judgment rendered will bear

interest at a rate of Five Percent (5%) per annum from the date of this judgment until paid in full.

        Pursuant to the terms of the parties' settlement agreement giving rise to this Agreed Final

Judgment, the parties do not present to this Court for adjudication, and this Court does not adjudicate,

any issue concerning any claim, defense, or assertion, whether one or more, that has been or may in

the futore be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration No.

40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre facility

site described in such Registration and Permit Application.

        All costs of court spent or incurred in this cause are to be borne by the party incurring

same. All writs and processes for the enforcement and collection of this judgment may issue as

necessary.

        All other relief requested in the live pleadings of any party that is not specifically granted

is DENIED. This is a final judgment that disposes of all claims and parties.


        SIGNED     this~      day of      U--,""2015.




Agreed Final Judgment                                                                            Page 3

                                            VOL   2 00 PG 0 I 40
AGREED AS TO FORM AND SUBSTANCE:


Art Pertile
Corey R. Ouslander                      James P. Allison
couslander@olsonllp.com                 J. Eric Magee
OLSON & OLSON, L.L.P.                   e.magee@allison-bass.com
Wortham Tower, Ste. 600                 Allison, Bass & Associates, LLP
2727 Allen Parkway                      402 W. 12th St.
Houston, Texas 77019                    Austin, Texas 78701
Phone: (713) 533-3800                   Phone: (512) 482-0701
Facsimile: (713)533-3888                Facsimile: (512)480-0902
AITORNEY      OR CITY OF HEMPSTEAD      ATTORNEYS FOR WALLER COUNTY
                                        DEFENDANTS



                                        By:J.~M~~
V. Blayre Peiia                         Brent Ryan
                                                                      0
bpena@hslawmail.com                     bryan@msmtx.com
Hance Scaroorough                       McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950            Weber & Olmstead, L.L.P.
Austin, Texas 78701                     P.O. Box 12127
Phone:512-479-8888                      Austin, Texas 78711
Fascimile: 512-482-6891 fax             Phone: (512) 327-8111
                                        Facsimile: (512)327-6566
Carol Chaney                            ATTORNEYS FOR PINTAIL LANDFILL, LLC
Cilrol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O.Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
A 1TORNEYS FoR INTERVENORS/CITIZENS
AGAINST LANDFILL




Agreed Final Judgment                                                         Page4
                                      VOL   20 0PG 0 I Lf I
                                  CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                         §       lN THE DISTRICT COURT OF •
    Plaintiff                                     §
                                                  §
And                                               §
                                                  §
CITIZENS AGAJNST THE LANDFILL IN                  §
HEMPSTEAD,                                        §
     Plaintiff Intervenor                         §
                                                  §
v.                                                §         WALLER COUNTY, TEXAS
                                                  §
WALLER COUNTY, TEXAS, COUNTY                      §
JUDGBBLENN BBCKENDORFF,                           §
COMMISSIONERFRANKPOKLUDA,                         §
COMMISSIONERSTANKITZMAN,                          §
COMMISSIONER JER.ON B.AlU{BT,                     §
COMMISSIONER JOHN AMSLER, and                     §          506"' RJDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                          §
    Defendants.                                   §

                                 (';RARGE OF THE CQURT

MEMBERS OF THE JURY:

       After closing arguments, you will go to the jury room to decide the case, IIIISWei the
questions that are attached, and reach a verdict You may discuss the case with other jurors only
when you are all together in the jury room.

        This case Is submitted to you by asking questions about the facts, which you must decide
from the evidence you have heard in this trial. You are the solo judges of the credibility of the
willlcsscs and the weight to be given their testlmocy, but in llllllters of law, you must be
governed by the iDs\nJctions in this charge. In dlscbarging your respons!bllity on this jury, you
will observe all the instructions which have pmr!ously been given you. I sh8ll now give you
additlooal instructions wbieh you should carefully and strictly follow during your deliberations.

         ReiMillber my previons Instructions: Do not discll8S the case with anyone else, either in
person or by any other means. Do not do any lndepondent investigation about the case or
conduct any resoarch. Do not look up any words in dictionaries or on the Internet. Do not post
infor:tf¥1tlon about the case on the Internet. Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deliberations for any reason, without pmmission from the Court. When you enter the jury room
to deliberate, you must surrender your phone and any other electronic device.




                            VOL 2Q0i'G 0 l l} 2       I                                              I
                                             ..........,




        A:n:y notes you have taken are for your own personal use. Yau may take your notes back
into the jury room and comult them during deliberatiODS, but do nat show or read your notes to
your fellow jurors during your deliberations. Your notes are not evidence. Each of you should
rely on your independent recollection of the evidence and not be influenced by the fact that
another juror bas or bas not taken notes.

       You must leave your notes with the bailiff when you are nat deliberating. I will make
sure your notes are kept in a safe, secure location and nat disclosed to anyone. After you
complete your dellberatiODB, the bailiff will collect your notes, unless you cboose to keep them.
When you are released from jury duty, the bailiff will promptly destroy yam note~, unless you
have retained them, so that no one oan read what you wrote.

Here are the instructions for answering the questions.

        1.     Do not let bias, prejudice or sympathy play any part in yom decision.

        2.     .Base your answers only on the evidence admitted in coW't and on the Jaw that is in
these instructions ao.d questions. Do not consider or discuss any evidence that was not admitted
in the comtroom..
       3.       You are to make up yom own minds about the facts. You are the sole judges of
the credibility of the witnesses and the weight to give their testimony. But on matters of law,
you must follow all of my instructiODS.

        4.    If my instruc1ions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal defini1ion.

        S.      All the questions and answers are lm.portant. No one should say that any ques1ion
 or aoswer is not important.
        6.      Answer "yes" or ''no" to all ques1iODS unleas you are told otherwise. A "yet'
 answer must be based on a preponderance of the evideoce. Whenever a question iequlres an
 answer other than "yes" or "no," your auswer must be based on a preponderance of the evidence.
        The term ''preponderance of the evidence" means the greater weight of credible evideoce
 presented in this case. If you do oot find that a preponderance of the evidence supports a "yes"
 answer, thea aoswer "no." A preponderance of the evidence is not measured by the nurober of
 witnesses or by the number of docuroents admitted in evidence. For a fact to be proved by a
 preponderance of the evidence, you must find that the fact is more likely true than nat true.

         A fact may be established by direct evidence or by circumstantial evidence or both. A
 fact is established by direct evidence when proved by documentary evidence or by witnesses
 who saw the act done or heard the words spoken. A fact ls established by circumstantial
 evidence wheo it may be fairly and reasonably inferred from other facts }iroved




                                                           VOL 2 0 0 PG 0 l 43
       7.     Do not decide who you 1hink should wln before you answer the queslions and
then just answer the questions to match yo\11' decision. .Answer each question oarefully without
considering who will win Do not discuss or consider the effect your answers will have.

        8.      Do not answer questions by drawing straws or by any method of chance.

       9.     Do not trade your answers. For example, do not say, "I will answer thls queslion
your way if you answer another queslion my way."

        10.     The answers to the questions must be based on the decision of at least 10 of the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anything less than 10 jurors, even if it would be a maJority.

       All I have said before, if you do not follow these instructions, it will be juror misconduct,
and I migiit have to order a new trlal and start this process over again. This would waste your
time and the parties' money, and would require the taxpayers to pay for another trial, If a juror
breaks any of these rules, tell that person to stop, and if such juror fails to do so, report it to the
Court.
··••"·"n···                                                        """"i"\   ·••••• . . . . . . . , .......




                                          DEFINlTIONS & INSTRUcriONS

                    In answering the questlODS below, please follow these llefinitions and Instructions.

                     1.     The term "Waller County" includes the Waller County Commissioners Court,
              Judge Olenn Bt'Ckendorlf and Waller Co1lllty Commissioners Frank Pokluda, Stan Kitzman,
              Jeron Bamett, and John Amsler.

                     2.     Waller County is a governmental body.

                     3.     All questions for the Juzy relate to the time period on 01 before February 13,2013.




                                                              4


                                                                      VOL    200?G Qj l-1 5
...._.,.,                                                                       ............... ,




            DEFINITIONS AND INSTRUcriONS FOR QUESTION NUMBERS 1. 2. 3, AND 4

               1.     A governmental body may consult with its attomey in executive session to discuss
       the legal issues raised in connection with a proposed contract or a proposed ordinance, but it may
       not dlsouss non-legal matters.

                      a.      ''Non-legal matters" include but are not limited to: (1) merits of enacting
                              an ordinance; (2) merits of a proposed contract; (3) financial
                              considerations of a pcoposed contract; or (4) matters of public policy; or
                              (5) merits of an application.

                      b.      Legal issues include advice given to Waller County regarding the legal
                              ramifications of facts and infOIIJllltion and the legality of a pcoposed
                              contract or pcoposed orcfulance.

              2.     "Deliberation" means a verbal exchange during a meeting between a quorum of a
        governmental body, or between a quorum of a governmental body and another person,
        conceming en issue within the jurisdiction of the governmental body or any public business.

               3.     "Meeting" means:

                       a.     A deliberation between a quorum of a governmental body or between a
                              quorum of a governmental body and another person, during which public
                              business or public policy over which the govemmental body has
                              supervision or oonlrol is discussed or considered or during which the
                              govemmental body takes formal action, or

                       b.      A gathering:
                               i      That is conducted by the governmental body;
                              li.     At which a quorum of members of the governmental body is
                                      pteseut;
                             iii.     That has been called by the governmental body, and;
                             iv.      At which the mOlllbers receive lnfo.mllllion from, give lllfoiilllltion
                                      to, ask questions of, or receive questions from any third person,
                                      including an employee of the governmental body, about the public
                                      business or public policy over which the governmental body has
                                      supervision or control.

               4.      "Closed Meeting'' means a meeting to which the public does not have access.

               5.      "QuOrum" means a ma)ority of a governmental body.
               6,      A "walking quorum" occurs when members of a govemmental body gather in
                       numbers that do not physically oonst1tu1e a quorum at sny one time but who,
                       through successive gatherings, seoretly, and intentionally, discuss a public matter
                       with a quorum of that body at a place other than a posted meeting.
                                                                          '":;'     ·=-·~· . . -.. ·~··~\(
                                                                          -~~_, ~HI....l\ l,,~o...'l'lf i
                                                                                ...
                                                                                                                I
                                                                            CiV:L ;"'iJi·~J-;·::-c: ........
                                                        5
                                  QUESTION NUMJlER 1

        Do you find that the Waller County CoiDIDissioDer's Court delibemted non-legal matters
relating to Ordinance 2013-001 in a closed meeting?

                                   ("Yes" or ''No'~




                                                                                                 '
                                                                                                 !




                                                          VOL   2 0.0 ?G 0 llf 7
                         .. ..   ~··:•               ..........,




                                         OUESTIQNNUMBEB.2

        Do you find tllat the Waller County Commissioner's Court deliberated non-legal matters
relat!Dg to the Host Agreement in a closed meeting?

       Answer:      ~ -€)                ("Yes" or "No")




                                                            ViiL   200?G 0 j I~ 8
                         ................ ,                         ............ , ......... .




                                   OUESTIONNUMBER3

       Do you find that at least 1hree (3) members of the Waller County Commissioners Court
en~ in a walking quoiUID. related to    the following items below?

       (a)    HostAgreement

       (b)    Ordinance 2013-901




                                                           '
                                                         W/:..._l~E1i CCU~1T't
                                              8            CiViL K:Kl.iTC:S
                     ..... ,                               '   '   . ''   '~)   "' ••••••• ''   ' , ,........ •- . •·   I   ""'\




                                  OlJESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do yon find tbat one or more members of the Waller County C.ommlssiouers Court acted
as a committee, authorized by at .least three (3) members of the COIIIJilissioners Court, to
negotiate the teims of the following items before presentation to the Waller County
Commissioners Court for a vote?

       Answer ''Yes" or "No" for each of the following.

       (a)    Host Agreement               Answer: -.-ZJ-+e,_SL-__ C'Yes" or "No")
       (b)     Ordinance 2013..001          Answer. ...,~,.q.::e"";;,____ (''Yes" or "No'~




                                               9


                                                               VOL 2 0 0PG Qj                                 5Q
                                         ....... , ,,, ''''l   ··.····•···•·•   ................. ''1              '""I




                                    .                                                                                     ~
       If you answered ''yes" to Question Number 4(a) or 4(b),                               2llSWer    Question Number# 5,
otherwise, do not answer Question Number 5.

                                   QUESTION NUMBER 5

        Do you find that there were aey committee meetings held that were not open to the public
relating to the following?

       (a)     Host Agreement                   Answer:-4~~f5..L-_ _ ("Yes"or"No")
       (b)     Ordinance 2013-001               Answer: --,;g~e..ls                  ___ C'Yes" or "No")




                                                                                                                          I



                                                      10


                                                                                VOL 20 0?u 0 j               5I
','',',''·   .: .. w,                                  ..... , .................................. .,,
                                                                                                                             I

                           If you answered "yelf' to Question Number 4(a) or 4(b), answer Question Number 6,
                    otherwise, do not answer Question Number 6 and proceed to Question Number 7.


                                              JNSTRUCI'IONFOR QUESTION NUMBER. 6

                               A "robber stamp" occurs when a committee's reCOIIllllelldations are approved without
                    meaningful discussion.

                                                            QUESTION NUMBER 6

                               Do you find that tha Commissioners' vote a1 tha Febnlary 13, 2013 open meeting was a
                        rubber stamp of the following items?

                               (~)    Host Agreement                       Answer: ...,B,loo\-tf;.;$).__ _ ("Yes" or "No")

                               (b)    Ordinance 2013-001                   Answer:        _,c;=re"-s'---- (''Yes" or "No")




                                                                                                 VOL    200PG 0 I 5 2
            • ~······· •   • • ,•, ' " · .. ' ' -   .. ' . •J • . , ,......... , ·~,,.,.,., •• ' • •
                                                                                                                                   ,'','·''·"·




                      INSTRUCTION FOROUFSI'IONNVMBERS 7 THROUGH 9

        Public wormation means infoxmation that Is written, produced, collected, assembled, or
maintained under a law or ordinance or in connection with the transaction of official business.
Public Information includes all documenta, regardless of physical form or chatacteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller County Is required to preserve and manage its Public Information in accordance
with applicable rules and laws govemlng the destruction aD.d other disposition of state aD.d local
government records or Public Information.

        Each Waller County Commissioner and the Waller County Judge is the officer for public
information aD.d the custodian of the infoiiiUltion created or·. received by that county
commissioners' office. Waller County or the elected county officer for information of that
elective county office may determine a time for which information that is not currently in Use
will be preserved, subject to aD.Y applicable rule or law governing the destruction and other
disposition of state and local government records or public information.

        AJl an officer for public information, each Waller Coonty Commissioner or County
Judge is respollSible for the release of public information. Each Is required to: (1) make public
information available for public inspection and copying; (2) carefully protect public information
frolll deterioration, alteration, mutiUrtion, loss, or unlawful removal; aD.d (3) repair, renovate, or
rebind public information as necessary to maintain It properly.

         Each officer for public information Is required to prominently display a sign containing
basic infacmation about the rights of a requestor, the responsibiliti.es ofa govemnten!al body, and
the procedurea for inspecting or obtaining a copy of public information. The officer shall display
the sign at one or more places in the edmlnistrative offices of the governmental body where it is
plainly visible to members of the public and employees of the governmen!al body whose duties
Include receiving or responding to requests under this chapter.

        AJl officers for public information, Waller County Commissioners and the Waller County
Judge must promptly produce public information for inspection, duplication, or both upon
request by any person for public information: "Promptly" means as soon as poasible under tbe
circumstances, that Is, within a reasonable time, without delay. If an officer for public
information CaD.not produce public inforination for inspection or duplication within 10 business
days after the date the information is requested, the officer must certify that fact in writing to the
requestor and set a date and hcur within a reasonable time when the information will be available.
for inspection or duplication.




                                                                                                       12


                                                                                                            VDL   20 0?3 0 l 5 3
                                                                                    ..........   ,   ..............., .... _ ..




                                   QUESTION NUMBER 7

        Do you iind that Collllty Judge Glenn Beckendorff failed to comply with any of the
following?

       (a) Protecting public information from deterioration, elteJ:ation, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic iDfol'lll.ation about the rights of a requestor, the
           responsibilities of a goVIllllmental bo.dy, and the procedures for inspecting or
           ob)ainlng a copy of public information at one or more places in the admiJJistrative
           offices of the goVIllllmental body where it is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public Information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the req)ltBt of a date end hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                                                          C'Yes" or "No'~




                                                            VOL   2 0 0?G 0 l 5 l~
                                                            '   '   ........,........... ...... ,."'''' ........_.... ., ...   '




                                   01JESTIQNNUM8ER8

      Do you find that Waller County Precinct Two Commissioner Fnmk Pokluda failed to
comply with any of the following?
       (a) Protecting public infonnation from deterioration, alteration, mutilation, loss, or
           unlawful removal;                                      ·
       (b) DlsplayiDg a sign containing basic information about the rights of a requestor, the
           responsibilities of a governmental body, and the proo¢ures . for inspectiDg or
           obtllining a copy of public lnform.ation at one or more places in the administrative
           offices of the governmental body 'Where it is plainly visi.l>le to members of the public
           and employees of the governmental body;

       (c) PrompUy producing public information for inspection, duplication, or both upon
           request by any person for public lnfotmation;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           infoiiillltion was requested, that publi~ infonnation requested could not be produced
           for inBpection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time Viben the information would be available for inspection or
           duplication to the requestor.

                                              Answer: ~.e:>                              ~'Yes" or ''No")




                                                                       VOL      200P~ 0 I 55
                                            '   ''''"   ,,   ,,.,.~·-"'"•'   . ,,   ......,,,,   ·•




                                   OUE8TIQNNJIMBER 9

Do you find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any ofthe following?

       (a) Protecting public lnfoiiD.ation from deterlotati.Oil, alteration, mutilaticm, loss, or
           unlawful removal;
       (b) Displaying a sign containing basic Information about the rights of a requestor, the
           responsibilities of a govemtllCll1al body, and the procedures for inspecting or
           obtainlng a copy of public infoiiD.ation at one or more places in the administrative
           offices of tbe govemmental body Vihetc it Is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public lnfoiiD.ation for inspection, duplication, or both upon
           request by any person for public Information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           Information was requested, that public Information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 businesa days after the request of a dete and hour
           within a reasonable time when the Information would be available for imlpection or
           duplication to the requestor.

                                                                                                      ("Yes" or ''No")




                                                   15
                                                                                                        "'"""   ·~   '
                                                                                                                     i
                                                                                                                     I


        After you retire to the jury room. you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked.

        It Is the duty of the presiding juror-

                1.     to preside during your deliberations,

                2.     to see that your deliberations are conducted in an orderly manner and in
                       accordance with the instnlctions in this charge,

                3.      to write out and halld to the bai1lff any commllllications conceming the
                        case that you desire to have delivered to the judge,

                4.      to vote on the questions,

                5.      to write your answers to the questions in the spaces provided, and

                6.      to certify to your verdict in the apace provided for the presiding juror's
                        signature or to obtain the signatures of all the jurors who agree with the
                        verdict if your verdict is less than u:nanimous.

        You shoUld not discuss the case with anyone, not even with other members of the jury,
 unless all of you sre present and assembled in the jury room. ShoUld anyone attempt to talk to
 you about the case before the verdict is retumed, whether at the courthouse, at your home, or
 elsewhere, please inform the judge of this fact.

        If you have a question, you must submit such question in writing to the Court. The
 Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
 present it to the Couri. Do not discuss .the question with the Bailiff.

         When you have answered all the questions you are required to answer under the
 lnsttuctions of the judge and your presiding juror has placed your 8llBWml in the spaces provided
 and signed the verdict as presiding juror or obtained the signatures, you will infann the bailiff at
 the door of the jury room that you have resched a verdict, and then you will return into co
 with your verdict




                                                    16


                                                               VDL   200P~ 0 I 5 7
    ··-· ______ ._,_, .. ..... ,.,.,_,_, ...... ....... ,.,,....
                           ~,                   ,                  ~·-·"·   .....-· . ,., .... .    .   -,,,,.,,.,..........   "                                  " ... ,, .., ':':"',\-· ""i
                                                                                                                                                                                            i




                                                                      Certificate
                                                                               .                                      .
       We, the jury, have answered the above and foregoing questions as herein Indicated, and
herewith retum same Into court as our verdict.                 c..--t'
                          (To be aigncd by the presiding juror ifthe~JS 1tnaplrnnus.)
                                                                                                        vlftl'                         (;1   r
                                                                              PRESIDING JUROR



                                                                               Printed Nameof·~~uro~                                            O
                (To be aigned by those rendering the verdict if the~                                                               ·;,t lllllllllmous.)
                                                                                               Jurors' Printed Names
                                                                                                                                                     I

                                                                                                   CWD-                                    CAUSE NO. 13.03-21872

CITY OF HEMPSTEAD, Texas,                           §        IN mE DISTRICT COURT OF
     Plain1l1f                                      §
                                                    §
And                                                 §
                                                    §
CITIZENS AGAINST mE LANDFILL IN                     §
HEMPSmAD,                                           §
         Plaintiil' ln1mVeDOr                       §
                                                    §
v.                                                  §          WALLBRCOUNTY, TEXAS
                                                    §
WALLER COUNTY, TEXAS, COUNTY                         §
JUDGE BLBNN BECKI!NDORFF,                            §
COMMISSIONER FRANK POKLUDA,                          §
COMMISSIONER STAN KITZMAN,                           §
COMMISSIONER JERON BARNET,                           §
COMMISSIONER .JOHN AMSLER, and                       §          506,. JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                             §
    DefcmdaDts.                                      §

                                AQRR!jp STJPULATIONS OF FAtT

              COMES NOW Plalntiif City of Hempstead, Plaintiff Intemnor Citizens Ap,llimt

     the Landfill in Hempstead, and Defendattls Waller County, Texas, County Judge Glenn

     ~              Commissioner Frank Polduda, Commissioner S1an Kitzman, Commissioner

     Jeron Barnett, Commiss!ouer John Amsler, and Pintail Landfill, LLC and pments lhcse
     Agreed Stlpulallons of Fact to the Court. The Parties      as- that tbe existence of such
     stipulations shall not be published to the Jwy or lllelltiOIIed In argument before the jwy.
     L        Acned Sdpulatio• of Fad Reprdlag Contract hcepllon to Open Meetlnp
              Act, TWIS Govenuneot Code § 551.0725.

              Waller Couuty Commissioners Cowt did not invote Texas Government Code

      § 551.0725 (relating to Deliberation Regarding Colltract Being Negotiated) to enter




                   VDL   200PG 0 I 59
19, 2012. The Waller County agenda notices and minutes for these meetings do not

claim Toxas Government Code § SS1.072S aa authority for entering executive session.

        Furlher, Waller County Commlssloners Court did not meet any of the

requltelll$I!S to deliberate business or fillanclal Issues !lllatlng to a contract being

negotiated, which are enumerated in Texas Government Code § 551.0725. Specifically,

(1) the Waller County Commissioners Court dld not vote 1111enlmously that del\beralion

would have a detrimental effect on the position of the Commissioners Court in

negotlatlng with a thbd person before cooduc1:ing the closed meeting; (2) the attorney

advising the Waller Co1mty Commissioners Court did not issue a written determination

that deUberatioo in an open meeting would have a detrimental effect qn the position of

 the Commissioners Court In negotiating with a third person before conducting the closed

 meeting; and (3) the Waller County Commissioners Court did not make a tape recording

 ofthe closed meeting.

 n.     Agreed Stlpnlatlo• ofFact Regarding EJ:traterrltor!al Jllrisdictlon of City of
        Hempstead.

        The Ordinance 2013-001 authorizes and allows disposal of solid waste within

 certain m:eas of the City of Hempstead's extra!erritorlal jurisdiction ("ETJ"). Those
 certain areas consist of the areas described in Exhibit A of Ordinance 2013-001 that are

 within one mile oflbe city limits of the City of Hempstead.

 ill,    Agreed Stipulation of IIact tbat the Host Agreement Is a Contract.
         The Host Agreement is a contract.




 AGIU!ED STIPULATIONS Ol' FACT                                                  Page 2 of3



                                     VGL   200?G 0 I 60
Agreed:

Kelly Demplley                            1. Eric Mllgee
Kclemosey@olsonllp.com                    e.m•BP'@a!Jison-bass.com
CoreyR.Ousllmder                          Allison, Bass & Associates, LLP
conslander@olsonllp.com                   402W.t2"'St
OLsoN & OLSON, L.L.P.                     AUSlin, Texas 7870 I
Wortbam Tower, Sill. 600                  Phone: (S 12) 482-0701
2727 Allen l'altway                       Facsimile: (512)480..0902
Houston, Texas 77019                      ATI'OliiUYS li'ORWALLER COUJITY
Phone: (713) 533-3800                      DIPI.ND~NTS
Facsimile: (713)533-3888
Ano'RN'I:'lS!;j?Flb:Ml'STI!AD

By:        ~-- By:j·f4M~
V. Blayre Pella                            BrentR)'all
bpena@h$lawmail,.com                       Jnyan@msmtx.com
WesleyP, McOuffey                          McElroy, Sullivan, Mlllel',
wmc!ll!ffey@h•lawmajl.com                  Weber & Olmstead, L.L.P.
Hance Scarborough, LLP                     P.O. Box 12127
400 W. 15th Street, Ste. 950               Austin, Texas 78711
Austin, Texas 78701                        Phone: (512) 327-8111
Pbone:Sl2-479-8888                         FIIGSimile; (512)327-6566
Facslmll~: 512-482-6891 fax                ATIOIINEYS fOR PINTAIL LANDFILL, LLC

Carol Chaney
Caro!.cbaney@tbecbaneyflrm.net
Law Office of Carol A. Chaney
820 13th Street
P.O.Box966
He:mpstcid, TX 77445
Phone: (979) 826-6660
Facsiinile: (979) 826-8989
ATI'ORNII\'5 Ji'OR
IN'mRVU!ORS/Crnzl!NS AGAINST
L\NDFIIJ.


&r#~&-

 AOlU!Ill) STIPULA'l'IOHS OFFACT                                            P'llc 3 of3




                                   VuL   200PG 0 I 6 I
                                    Cause No. 13-03-21872


CITY OF HEMPSTEAD, TEXAS                           §      IN THE DISTRJCT CQ1JRT Qf
                                                                                          ,,,.,
      Plaintiff,                                   §                                      ...,
                                                   §                                      n
                                                                                          c:::
and                                                §                                      r·-:-   _ __:_,   )


                                                   §                                      o
                                                                               .                                ''
CITIZENS AGAJNST THE LANDFILL                      §      WALLER COUNTY;!fEXA$':;
IN HEMPSTEAD                                       §                               i      c:>
                                                   §
v.                                                 §
                                                   §
WALLER COUNTY, TEXAS, ET. AL.                      §
    Defendants.                                    §       506TH JUDICIAL DlSTRlCT

            JOINT MOTION FOR ENTRY OF AGREED FINAL JUDGMENT

       Plaintiff City of Hempstead ("Hempstead"), Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH"), Defendant Pintail Landfill, LLC ("Pintail") and Defendant

Waller County, Texas; Glenn Beckendorff, in his official capacity as County Judge of Waller

County, Texas; John Amsler, Frank Pokluda, Jeron Barnett, and Stan Kitzman in their official

capacities as County Commissioner for Waller County, Texas, (collectively "Waller County''),

file this Agreed Joint Motion for Entry of Agreed Final Judgment.

       1.      On March 20, 2013, Hempstead filed suit against Waller County and Pintail for

injunctive and declaratory relief. CALH filed its petition in intervention on March 21,2013. On

April 11, 2014, Hempstead filed its Second Amended Petition for Declaratory and Injunctive

Relief and CALH filed its Second Amended Petition in Intervention.

       2.     Pintail filed cross-claims and counter-claims, which were subsequently non-suited

with the exception of Pintail's claim under the UDJA that Ordinance 2013-001 was valid.




Agreed Joint Motion for Entry of Agreed Final Judgment                                      Page 1
       3.      After a trial on the merits, the Court submitted the case to the jury on December

18, 2014. The charge and verdict is attached hereto as Exhibit A, and fully incorporated by

reference.

       4.      On January 14, 2015, CALH filed its First Amended Motion to Enter Judgment

on the Verdict and First Amended Motion to Enter Judgment on Outstanding Issues of Law. On

January 15, 2015, Hempstead filed its First Amended Motion for Entry of Judgment. On January

16, 2015, Waller County and Pintail filed their Motions for Judgment Notwithstanding the

Verdict and Responses to CALH's and Hempstead's Motions to Enter Judgment on the Verdict

and Motions to Enter Judgment on Outstanding Issues of Law.

       5.      Subsequently, the Parties have entered into settlement negotiations and have

reached a settlement agreement for entry of an agreed final judgment, resolving all issues in this

lawsuit, except any claim, defense, or assertion, whether one or more, that has been or may in the

future be raised in any forum, regarding the validity of Waller County Ordioance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration

NO. 40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality

MSW Permit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre

facility site described in such registration and permit application. The Parties request the Court

to enter the judgment attached hereto as Exhibit B.

       6.      All Parties agree to the proposed Agreed Final Judgment.

       The Parties respectfully request that the Court grant their Joint Motion for Entry of

Agreed Final Judgment.




Agreed Joint Motion for Entry of Agreed Final Judgment                                     Page 2
                                          Respectfully subrni tted,

Art Fertile                                 James P. Allison
Corey R. Ouslander                          J. Eric Magee
couslander@olsonllp.com                     e.magee@allison-bass.com
OLSON & OLSON, L.L.P.                       Allison, Bass & Associates, LLP
Wortham Tower, Ste. 600                     402 W. 12th St.
2727 Allen Parkway                          Austin, Texas 78701
Houston, Texas 77019                        Phone: (512) 482-0701
Phone: (713) 533-3800                       Facsimile: (512)480-0902



::o•c;oz::=n
Facsimile: (713)533-3888                    ATTORNEYS FOR WALLER COUNTY
                                            DEFENDANTS




V. Blayre Pefia                             Brent Ryan
bpena@hslawmail.com                         bryan@msmtx.com
Hance Scarborough                           McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950                Weber & Olmstead, L.L.P.
Austin, Texas 78701                         P.O. Box 12127
Phone: 512-479-8888                         Austin, Texas 78 711
Fascimile: 512-482-6891 fax                 Phone: (512) 327-8111
                                            Facsimile: (512)327-6566
Carol Chaney                                ATTORNEYS FOR PINTAIL LANDFILL, LLC
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O.Box966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL



By(j~fl&


Agreed Joint Motion for Entry of Agreed Final Judgment                        Page 3
     rJl~l      '" r • .,   '
     KI      2 ;0 1O'Clock   f        M
     PATRICIA JAMES SPADACHENE
     I3YWALLE~ TEXAS
                  DEPUTY
                                  CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                          §       IN THE DISTRICT COURT OF
    Plaintiff                                      §
                                                   §
And                                                §
                                                   §
CITIZENS AGAJNST THE LANDFILL IN                   §
HEMPSTEAD,                                         §
     Plaintiff Intervenor                          §
                                                   §
v.                                                 §        WALLER COUNTY, TEXAS
                                                   §
WALLER COUNTY, TEXAS, COUNTY                       §
JUDGE BLENN BECKENDORFF,                           §
COMMISSIONER FRANK POKLUDA,                        §
COlvi:MISSIONER STAN KITZMAN,                      §
COlvi:MISSIONER JERON BARNET,                      §
COlvi:MISSIONER JOHN AMSLER, and                   §         506th JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                           §
      Defendants.                                  §

                                 CHARGEOFTHECOURT
MEMBERS OF THE JURY:

       After closing arguments, you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

       This case is submitted to you by asking questions about the facts, which you must decide
from the evidence you have heard in this tdal. You are the sole judges of the credibility of the
witnesses and the weight to be given their testimony, but in matters of law, you must be
governed by the instructions in this charge. In discharging your responsibility on this jury, you
will observe all the instructions which have previously been given you. I shill now give you
additional instructions which you should carefully and stdctly follow during your deliberations.

        Remember my previous instructions: Do not discuss the case with anyone else, either in
person or by any other means. Do not do any independent investigation about the case or
conduct any research. Do not look up any words in dictionaries or on the Internet. Do not post
information about the case on the Internet. Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deh'berations for any reason, without permission from the Court. When you enter the jury room
to deliberate, you must surrender your phone and any other electronic device.



                                               1
        Any notes you have taken are for your own personal use. Yau may take your notes back
into the jury room and consult them during deliberations, but do not show or read your notes to
your fellow jurors during your deliberations. Your notes are not evidence. Each of you should
rely on your independent recollection of the evidence and not be in:tluenced by the fact that
another juror has or has not taken notes.

       You must leave your notes with the bailiff when you are not deliberating. I will wake
sure your notes are kept in a safe, secure location and not disclosed to anyone. After you
complete your deliberations, the bailiff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your noteo, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

       1.      Do not let bias, prejudice or sympathy play any part in your decision.

        2.      Base your answers only on the evidence admitted .in court and on the law that is in
these instructions and questions. Do not consider or discuss any evidence that was not admitted
in the courtroom.

       3.       You are to make up your own minds about the facts. You are the sole judges of
the credibility of the wi1llesses and the weight to give their testimony. But on matters of law,
you must follow all of my instrurtions.

        4.    If my instructions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal definition.

       5.      Ali the questions and answers are important. No one should say that any question
or answer is not important

       6.      Answer ''yes" or "no" to all questions unless you are told otherwise. A ''yes"
answer must be based on a preponderance of the evidence. Whenever a question requires an
answer other than ''yes" or "no," your answer must be based on a preponderance of the evidence.

       The term "preponderance of the evidence" means the greater weight of credible evidence
presenied in this case. If yon do not fin.d tbat a preponderance of the evidence supports a "yes"
answer, then answer "no." A preponderance of the evidence is not measured by the number of
witnesses or by the number of documents admitted in evidence. For a fact to be ).li'OVed by a
preponderance of the evidence, you must find that the fact is more likely true than not true.

        A fact may be established by direct evidence or by circumstantial evidence or both. A
fact is established by direct evidence when proved by documentary evidence or by wi1llesses
who saw the act done or heard the words spoken. A fact is established by circumstantial
evidence when it may be fairly and reasonably inferred from other facts proved.




                                                 2
       7.     Do not decide who you think should win before you answer the questions and
then just answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effect your answers will have.

       8.      Do not answer questions by drawing straws or by any method of chance.

       9,     Do not trade your answers. For example, do not say, "I will answer this question
your way if you answer another question my way."

        10.     The answers to the questions must be based on the decision of at leastlO of the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anything less than 10 jurors, even if it would be a majority.

       As I have said before, if you do not follow these instructions, it will be juror misconduct,
and I might have to order a new trial and start this process over again. This would waste your
time and the parties' money, and would require the taxpayers to pay for another trial. If a juror
breaks any of these rules, tell that person to stop, and if such juror fails to do so, report it to the
Court.




                                                  3
                            DEFINITIONS & lNSTRUCfiONS

      In a.tJBWering the questions below, please follow these definitions and instructions.

       1.      The term "Waller County" includes the Waller County Commissioners Court,
Judge Glenn Beckendorff and Waller County Commissioners Frank Pokluda, Stan Kitzman,
Jeron Barnett, ElJ1d John Amsler.

      2.     Waller County is a governmental body.

      3.     All questions for the Jury relate to the time period on or before February 13, 2013.




                                                4
   DEFINITIONS AND INSTRUCTIONS FOR QUESTION NUMBERS 1. 2, 3, AND 4

        1,      A governmental body may consult with its attorney in executive session to discuss
the legal issues raised in connection with a proposed contract or a proposed ordinance, but it may
not discuss non-legal matters.

               a,     "Non-legal matters" include but are not limited to: (1) merits of enacting
                      an ordinance; (2) merits of a proposed contract; (3) financial
                      coiJBiderations of a proposed contract; or (4) matters of public policy; or
                      (5) merits of an application.

               b.     Legal issues include advice given to Waller County regarding the legal
                      ramifications of facts and information and the legality of a proposed
                      contract or proposed ordinance.

       2.     "Deliberation" means a verbal exchange during a meeting between a quoru.m of a
governmental body, or between a quorum of a governmental body and another person,
concerning an issue within the jurisdiction of the governmental body or any public business.

        3,     "Meeting" means:

               a       A deliberation between a quorum of a governmental body or between a
                       quorum of a goverrmental body and another person, during which public
                       business or public policy over which the governmental body has
                       supervision or control is discussed or coiJBidered or during which the
                       governmental body takes formal action, or

               b.      A gathering:
                        i.    That is conducted by the governmental body;
                       ii.    At which a quorum of members of the governmental body is
                              present;
                      ill.    That has been called by the gove=ental body, and;
                      iv.     At which the members receive information from, give information
                              to, ask questions of, or receive questions from any third person,
                              including an employee of the governmental body, about the public
                              business or public policy over which the goverrmental body has
                              supervision or control.

        4.      "Closed Meeting" means a meeting to which the public does not have access.

        5.      "Quorum" means a majority of a gove=ental body,

        6.      A "walking quorum" occurs when members of a governmental body gather in
                numbers that do not physically constitute a quorum at any one time but who,
                through successive gatherings, secretly, and intentionally, discuss a public matter
                with a quorum of that body at a place other than1 a posted meeting.,

                                                5
                                  QUESTION NUMBER 1

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to Ordinance 2013-001 in a closed meeting?

       Answer:   -==~~'"'e_S__ ("Yes" or "No")




                                              6
                                 QUESTION NIJMJIER 2

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

       Answer:     g-e)           ("Yes" or ''No")




                                              7
                                 QUESTION NUM:BER 3

        Do you find that at least three (3) members of tbe Waller County Commissioners Court
englljSed in a walking quorum related to tbe following items below?

       (a)    Host Agreement              Answer:~ C'Yes" or"No")
       (b)    Ordinance 2013-001          Answer:     'Lie)          ("Yes" or ''No")
                                                      Q




                                             8
                                  QUESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do you find that one or more members of the Waller County C.omroissioners Court acted
as a committee, authorized by at least three (3) members of the Commissioners Court, to
negotiate the terms of the following items before presentation to tbe Waller County
Commissioners Court for a vote?

       Answer ''Yes" or "No" for each of the following.

       (a)    Host Agreement               Answer:   .....,..j+e,..S       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Numberf 5,
                                                                                            ~
otberwise, do not answer Question Number 5.

                                    QUESTION NUMBER 5

        Do you find tbat tbere were any committee meetings held that were not open to tbe public
relating to the following?

       (a)     Host Agreement               Answer: _;~""-1'6"-       If you answered "yes" to Question Number 4(a) or 4(b), answer Question Number 6,
otherwise, do not aoswer Question Number 6 and proceed to Question Number 7.


                      INSTRUCTION FOR QUESTION NUMBER 6

      A "rubber stamp" occurs when a committee's reco=endations are approved without
meaningful discussion.

                                   QUESTION NUMBER 6

       Do you find that the Commissioners' vote at the February 13, 2013 open meeting was a
rubber stamp of the following items?

       (a)    FiostAgreement              Answer: -B;i4'e               INSTRUCTION FOR QUESTION NUMBERS 7 TIIROUGH 9

        Public information means info:rmation that is written, produced, collected, assembled, or
maintained uoder a law or ordinance or in connection with the transaction of official business.
Public Information includes all documents, regardless of physical form or characteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller Couoty is required to preserve and manage its Public Information in accordance
with applicable rules and laws governing the destruction and other disposition of state and local
gove=ent records or Public Infonnation.

        Each Waller Couoty Commissioner and the Waller County Judge is the officer for public
information and the custodian of the information created or received by that county
commissioners' office. Waller County or the elected couoty officer for information of that
elective county office may determine a time for which information that is not currently in Use
will be preserved, subject to any applicable rule or law governing the destruction and other
disposition of state and local gove=ent records or public information.

         As an officer for public information, each Waller Couoty Commissioner or County
Judge is responsible for the release of public information. Each is required to: (1) make public
information available for public inspection and copying; (2) carefully protect public information
from deterioration, alteration, mutilation, loss, or unlawful removal; and (3) repair, renovate, or
rebind public information as necessary to maintain it properly.

         Each officer for public information is required to prominently display a sign containing
basic information about the rights of a requestor, the responsibilities of a governmental body, and
the procedures for inspecting or obtaining a copy of public information. The officer shall display
the sign at one or more places in the administrative offices of the governmental body where it is
plainiy visible to members of the public and employees of the gove=ental body whose duties
include receiving or responding to requests under this chapter.

        As officers for public information, Waller County Commissioners and the Waller County
Judge must promptly produce public information for inspection, duplication, or both upon
request by any person for public infonnation. "Promptly" means as soon as possible uoder the
circumstances, that is, within a reasonable time, without delay. If an officer for public
information cannot produce public inforination for inspection or duplication within 10 business
days after the date the information is requested, the officer must certify that fact in writing to the
requestor and set a date and hour within a reasonable time when the information will be available.
for inspection or duplication.




                                                 12
                                  QUESTION NUMBER 7

        Do you find that County Judge Glenn Beckendorff failed to comply with any of the
following?

       (a) Protecting public information :from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the tights of a requestor, the
           responsibilities of a governmental body, and the procedures for inspecting or
           obtaining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           infonnation was requested, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           witbin a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                            Answer:    ~ .e5




                                               13
                                  QUESTION NU:MBER 8

      Do you find that Waller County Precinct Twa Commissioner Fraiik Polduda failed to
comply with any of the following?

      (a) Protecting public information from deterioration, alteration, mutilation, l,oss, or
          unlawful removal;

      (b) Displaying a sign containing basic information about the rights of a requestor, the
          responsibilities of a governmental body, and the proc~dures for inspecting or
          obtaining a copy of public information at one or more places in the administrative
          offices of the governmental body where it is plalnly visiple to members of the public
          and employees of the governmental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable thne when the information would be available for inspection or
           duplication to the requestor.

                                           Answer: .......;8:,re.e,_,.)_ _ _ (''Yes" or ''No")




                                              14
                                  QUESTION NUMBER 9

Do you :find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any of the following?

       (a) Protecting public information from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requestor, the
           responsibilities of a governmental body, and the procedures for inspecting or
           obtaining a copy of public information at one or more places in the aclmini        After you retire to the jury room, you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud aod then you will deliberate
upon your answers to the questions asked.

        It is the duty of the presiding juror--

                1.     to preside during your deliberations,

               2.      to see that your deliberations are conducted in ao orderly manner aod in
                       accordance with the instructions in this charge,

                3.     to write out and band to the bailiff any co=unications concerning the
                       case that you desire to have delivered to the judge,

                4.     to vote on the questions,

                5.     to write your answers to the questions in the spaces provided, and

                6.      to certify to your verdict in the space provided for the presiding juror's
                        signature or to obtain the signatures of all the jurors who agree with the
                        verdict if your verdict is less than unanimous.

       You should not discuss the case with anyone, not even with other members of the jury,
unless all of you are present and assembled in the jury room. Should anyone attempt to talk to
you about the case before the verdict is returned, whether at the courthouse, at your home, or
elsewhere, please inform the judge ofthls fact.

       If you have a question, you must submit Sllch question in writing to the Court. The
Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
present it to the Couri. Do not discuss .the question with the Bailiff.

        When you have answered all the questions you are required to answer under the
instructions of the judge and your presiding juror has placed your answers in the spaces provided
and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at
the door of the jury room that you have reached a verdict, and then you will return into co
with your verdict.




                                                   16
                                          Certificate


herewith return same into court as our verdict.              verdt
                                                               c..-+'
                 (To be signed by the presiding juror jfth~s unanimous.)
                                                                                     r
       We, the jury, have answered the above and foregoing questions as herein indicated, and
                                                                             rJi

                                            PRESIDING JUROR



                                            Printed Name of Presiding Jur~                 a--
                                                                i!ddi&t" 171 (/
           (To be signed by those rendering the verdict if theJB1'Yis not unanimous.)

                                                    Jurors' Printed Names
                                                                                             '
                                                     ('i;cme.s )\. s~r tJ,IJ.-e't?..o
                                                     f/11 crt fi:t. \ t\ . 1- -A:tJ No!'/
                                                    3
                                                        Z-~ :t~
                                                        ("")   _    __.              ;_.           I     -
                                                        $:)(' D (   f     tft5. I"   1\P.f./'-;z: 1 'L   (/IL

                                                     Ko~ert. L . Dl?r-r-ic. k..
                                                     :JLM                                   Cause No, 13-03-21872


CITY OF HEMPSTEAD, TEXAS                           §      IN THE DISTRICT COURT OF
      Plaintiff,                                   §
                                                   §
and                                                §
                                                   §
CITIZENS AGAINST THE LANDFILL                      §      WALLER COUNTY, TEXAS
IN HEMPSTEAD                                       §
                                                   §
v.                                                 §
                                                   §
WALLER COUNTY, TEXAS, ET. AL.                      §
    Defendants.                                    §      506TH JUDICIAL DISTRICT

                               AGREED FINAL JUDGMENT

       Before the Court is the above-styled and numbered cause of action,      On December 1,

2014, the case was called for trial. Plaintiff City of Hempstead ("Hempstead") appeared through

its attorney of record and announced ready for trial. Plaintiff-Intervenor Citizens Against the

Landfill in Hempstead ("CALH") appeared through its attorney of record and announced ready

for trial. Defendants, Waller County, Texas including the elected officials of the Waller County

Commissioners Court, in their official capacities (collectively "Waller County"), appeared in

person and by their attorney of record and announced not ready for trial. Defendant, Pintail

Landfill, LLC, ("Pintail") appeared in person and by its attorney of record and announced not

ready for trial. After denying the Motions to Abate and Requests for Continuance, a jury,

consisting of 12 qualified jurors having been previously demanded, was duly empanelled and the

case proceeded to trial.



                                                                                   EXHIBIT

                                                                              I __;:::..13_
Agreed Final Judgment                                                                    Page 1
       The Court, after examining the record and the evidence and argument of counsel, finds

that venue is proper in Waller County, that the Court has jurisdiction over the subject matter and

the parties in this case, and that the Court has jurisdiction to enter a judgment in this case.

       At the conclusion of the evidence, the Court submitted the questions of fact in the case to

the jury. The charge of the Court and the verdict of the jury are incorporated for all purposes by

reference, and attached hereto as Exhibit 1. The Parties also entered into certain Stipulations of

Fact, which are incorporated for all purposed by reference, and attached hereto as Exhibit 2.

        Following the verdict of the jury of December 18, 2014, Hempstead, CALH, Pintail

Landfill and Waller County filed a Joint Motion for Entry of Agreed Final Judgment. In said

Motion, the parties represent that they have reached a settlement agreement concerning the jury

verdict and the remaining legal and factual issues pending before the Court and have agreed to

the entry of final judgment.

        Accordingly, the Court renders the following Agreed Final Judgment:

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Waller County

Ordinance No. 2013·001 is void.

        IT IS FURTHER ORDERED that the Host Agreement between Waller County, Texas,

and Pintail Landfill, LLC is void.

        IT IS FURTHER ORDERED that Plaintiff City of Hempstead have and recover from

Waller County attorneys' fees in the amount of Two Hundred Forty-Five Thousand Dollars and

no cents ($245,000).

        IT IS FURTHER ORDERED that Plaintiff-Intervenor Citizens Against the Landfill in

Hempstead have and recover from Waller County attorneys' fees in the amount of Three

Hundred Twenty-Five Thousand Dollars and no cents ($325,000).


Agreed Final Judgment                                                                             Page 2
        IT IS FURTHER ORDERED that the total amount of the judgment rendered will bear

interest at a rate of Five Percent (5%) per annum from the date ofthisjudgment until paid in full.

        Pursuant to the tenns of the parties' settlement agreement giving rise to this Agreed Final

Judgment, the parties do not present to this Court for adjudication, and this Court does not adjudicate,

any issue concerning any claim, defense, or assertion, whether one or more, that has been or may in

the future be raised in any forum, regarding the validity of Waller County Ordinance No. 2011-001

and/or its applicability to (a) Texas Commission on Environmental Quality MSW Registration No.

40259 (Pintail Landfill Transfer Station), (b) Texas Commission on Environmental Quality MSW

Pennit Application No. 2377 (Pintail Landfill), and/or (c) all or any part of the 410.37 acre facility

site described in such Registration and Pennit Application.

        All costs of court spent or incurred in this cause are to be borne by the party incurring

same. All writs and processes for the enforcement and collection of this judgment may issue as

necessary.

        All other relief requested in the live pleadings of any party that is not specifically granted

is DENIED. This is a final judgment that disposes of all claims and parties,


        SIGNED this _ _ day of _ _ _ _ _ _ _ _, 2015.




                                                TERRY L. FLENNIKEN, JUDGE PRESIDING




Agreed Final Judgment                                                                            Page 3
AGREED AS TO FORM AND SUBSTANCE:


Art Fertile
Corey R. Ouslander                   James P. Allison
couslander@olsonllp.com              J. Eric Magee
OLSON & OLSON, L.L.P.                e.magee@allison-bass.com
Wortham Tower, Ste. 600              Allison, Bass & Associates, LLP
2727 Allen Parkway                   402 W. 12th St.
Houston, Texas 77019                 Austin, Texas 78701
Phone: (713) 533-3800                Phone: (512) 482-0701
Facsimile: (713)533-3888             Facsimile: (512)480-0902
ATTORNEYS FOR CITY OF HEMPSTEAD      ATTORNEYS FOR WALLER COUNTY
                                     DEFENDANTS
By: _ _ _ _ _ _ _ _ __


                                     By: _ _ _ _ _ _ _ __


V. Blayre Pefta                      Brent Ryan
bpena@hslawmail.com                  bryan@msmtx.com
Hance Scarborough                    McElroy, Sullivan, Miller,
400 W. 15th Street, Ste. 950         Weber & Olmstead, L.L.P.
Austin, Texas 78701                  P.O. Box 12127
Phone:512-479-8888                   Austin, Texas 7871 I
Fascimile: 512-482-6891 fax          Phone: (512) 327-8111
                                     Facsimile: (512)327-6566
Carol Chaney                         ATTORNEYS FOR PINTAIL LANDFILL, LLC
Carol.chaney@thechaneyfirm.net
Law Office of Carol A. Chaney
820 13th Street
P.O. Box 966
Hempstead, TX 77445
Phone: (979) 826-6660
Fascimile: (979) 826-8989
ATTORNEYS FOR INTERVENORS/CITIZENS
AGAINST LANDFILL



By: _ _ _ _ _ _ _ _ __               By: _ _ _ _ _ _ _ _ __




Agreed Final Judgment                                                      Page 4
     l"llctl   I" 1 •   •   r   r
     AT 2 ; 0 1    O'Clock   f         M
     PATRICIA JAMES SPADACHENE
     llYWALL~ TEXAS
                 DEPUTY
                                    CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                           §      IN THE DISTRICT COURT OF ,
     Plaintiff                                      §
                                                    §
And                                                 §
                                                    §
CITIZENS AGAINST THE LANDFILL IN                    §
HEMPSTEAD,                                          §
     Plaintiff Intervenor                           §
                                                    §
v.                                                  §       WALLER COUNTY, TEXAS
                                                    §
WALLER COUNTY, TEXAS, COUNTY                        §
JUDGE BLENN BECKENDORFF,                            §
COMMISSIONER FRANK POKLUDA,                         §
COMMISSIONER STAN KITZMAN,                          §
COMMISSIONER JERON BARNET,                          §
COMMISSIONER JOHN AMSLER, and                       §        506th JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                            §
    Defendants.                                     §

                                    CHARGE OF TliE COURT

ME1\1BERS OF THE JURY:

       After closing arguments, you will go to 1he jury room to decide the case, answer the
questions 1hat are attached, and reach a verdict. You may discuss 1he case with oilier jurors only
when you are all together in the jury room.

       This case is submitted to you by asking questions about the facts, which you must decide
from fue evidence you have heard in this trial. You are the sole judges of the credibility of the
witnesses and the weight to be given their tesfunony, but in matters of law, you must be
governed by the i.ns\mctions in this charge. In discharging your responsibility on this jury, you
will observe all the instructions which have previously been given you. I shiill now give you
additional instructions which yoll should carefully and strictly follow during your deliberations.

          Remember my previous instructions: Do not discuss the case with anyone else, eifuer in
person or by any other means. Do not do any independent investigation about the case or
conduct any research. Do not look up any words in dictionaries or on 1he Internet. Do not post
infoii[)l'ltion about the case on the Internet. Do not share any special knowledge or experiences
with the other jurors. Do not use your phone or any other electronic device during your
deliberations for any reason, without pennission from the Court. When you enter fue jury room
to deliberate, you must surrender your phone and any other electronic device.



                                                1


                                                                                                     I
        Axly notes you have taken are for your own personal use. You may take your notes back
into the jury room and consult them during deliberations, but do not show or read your notes to
your fellow jurors during your deliberation.s. Your notes are not evidence. Each of you should
rely on your independent recollection of the evidence and not be influenced by the fact that
another juror has or has not taken notes.

       You must leave your notes with the bailiff when you are not deliberating. I will make
sure your notes are kept in a safe, secure location and not disclosed to anyone. After you
complete your deliberations, the bailiff will collect your notes, unless you choose to keep them.
When you are released from jury duty, the bailiff will promptly destroy your notes, unless you
have retained them, so that no one can read what you wrote.

Here are the instructions for answering the questions.

        1.     Do not let bias, prejudice or sympathy play any part in your decision.

        2.     .Base your answers only on the evidence admi:tted in court and on the law that is in
these instructions and question.s. Do not consider or discuss any evidence that Wall not admitted
in the courtroom.

       3,       You are to make up your own minds about the facts. You are the sole judges of
the credibility of the witnesses and the weight to give their testimony, But on matters of law,
you must follow all of my instruction.s.

        4.    If my instructions use a word in a way that is different from its ordinary meaning,
use the meaning I give you, which will be a proper legal definition.

       5.      All the questions and answers are important. No one should say that any question
or answer is not important

       6.      Axlswer "yes" or "no" to all questions unless you are told othenvise. A ''yes"
answer must be based on a preponderance of the evidence. Whenever a question regul:res an
answer other than ''yes" or "no," your answer must be based on a preponderance of the evidence.

       The term ''preponderance of the evidence" means the greater weight of credible evidence
presented in this case. If you do not find thai a preponderance of the evidence supports a ''yes"
answer, then answer "no." A preponderance of the evidence is not measured by the number of
witoesses or by the number of documents admitted in evidence. For a fact to be )J!OVed by a
preponderance of the evidence, you must find that the fact is more likely true than not true.

         A fact may be established by direct evidence or by circumstantial evidence or both. A
 fact is established by direct evidence when proved by documentary evidence or by witnesses
 who saw the act done or heard the words spoken. A fact is established by circumstantial
 evidence when it may be fairly and reasonably inferred from other facts proved.




                                                 2
        7.    Do not decide who you think should wln before you answer the questions and
then just answer the questions to match your decision. Answer each question carefully without
considering who will win. Do not discuss or consider the effect your answers will have.

        8.      Do not answer questions by drawing straws or by any method of chance.

       9.     Do not trade your answers. For example, do not say, "I will answer tbJ.s question
your way if you answer another question my way."

        10.    The answers to the questions must be based on the decision ofatleast 10 of the 12
jurors. The same 10 jurors must agree on every answer. Do not agree to be bound by a vote of
anythiog less than 10 jurors, even if it would be a majority.

       AB I have said before, if you do not follow these instructions, it will be juror misconduct,
and I might have to order a new trial and start tbJ.s process over again. This would waste your
time and the parties' money, and would require the taxpayers to pay for another trial. If a juror
breaks any of these rules, tell that person to stop, and if such juror falls to do so, report it to the
Court.




                                                   3
                            DEFINITIONS & INSTRUCTIONS

      In answering the questions below; please follow these 9-efinitions and instructions.

      1.     The term "Waller County" includes the Waller County Commissioners Court,
Judge Glenn Beckendorff and Waller County Commissioners Frank Pokluda, Stan Kitzman,
JeronBamett, and John Amsler,

      2.      Waller County is a governmental body.

      3,      All questions for the Jury relate to the time period on or before February 13,2013.




                                                4
   DEFINITIONS AND lNSTRUCTIONS FOR QUESTION NUMBERS 1, 2, 3, AND 4

        1.      A governmental body may consult with its attorney iu executive session to discuss
the legal issues raised in connection with a proposed contract or a proposed ordinance, but it may
not disou.ss non-legal matters.

               a.      "Non-legal matters" include but are not limited to: (1) merits of enacting
                       an ordinance; (2) merits of a proposed contract; (3) financial
                       considerations of a proposed contract; or (4) matters of public policy; or
                       (5) merits of an application.

               b.      Legal issues include advice given to Waller County regarding the legal
                       ramifications of facts and information and the legality of a proposed
                       contract or proposed ordinance,

       2.     "Deliberation" means a verbal exchange during a meeting between a quorum of a
governmental body, or between a quorum of a gove=ental body and another person,
concerniug an issue witbiu the jurisdiction of the gove=ental body or any public business,

        3.      "Meeting" means:

                a.     A deliberation between a quorum of a gove=ental body or between a
                       quorum of a gove=ental body and another person, during which public
                       busiuess or public policy aver which the governmental body has
                       supervision or control is discussed or considered or during which the
                       gove=ental body talces formal action, or

                b.      A gathering:
                         i.    That is conducted by the gove=ental body;
                        li.    At which a quorum of members of the gove=ental body is
                               present;
                       ill.    That has been called by the governmental body, and;
                       iv.     At which the members receive information from, give information
                               to, ask questions of; or receive questions from any third person,
                               iucluding an employee of the gove=ental body, about the public
                               business or public policy over which the governmental body has
                               supervision or control.

         4.     "Closed Meeting" means a meeting to which the public does not have access.

         5.     "Quorum" means a majority of a governmental body.

         6,     A "walking quorum" occurs when members of a governmental body gather in
                numbers that do not physically constitute a quorum at any one time but who,
                through successive gatherings, secretly, and iutentlonally, discuss a public matter
                with a quorum of that body at a place other than a posted meeting.
                                                                                                      I
                                                 5
                                                                                                      I
                                ' ••• ,. ••• ._' . I   • • .... .   ._ .,,




                                  QUESTION :NUMBER 1

        Do you fmd that the Waller County Commissioner's Court deliberated non-legal matters
relating to Ordinaoce 2013-001 in a closed meeting?

       Answer:   --=~'*''-"e_S__ ("Yes" or "No")




                                                                    6
                                  QUESTION NUMBER 2

        Do you find that the Waller County Commissioner's Court deliberated non-legal matters
relating to the Host Agreement in a closed meeting?

       Answer:     ~.e)            ("Yes" or "No")




                                              7
                                                                      '''' "'l   ........ ..




                                  QUESTION NUMBER 3

      Do you find that at least three (3) members of the Waller County Commissioners Court
en~ed in a walking quorum related to   the following items below?

       (a)   Host Agreement              Ansvver:~("Yes" or''No")
       (b)    Ordinance2013-Q01          Answer:    ~-eS
                                                    Q/              ("Yes" or"No")
                                                                                               .




                                            8
                                  QUESTION NUMBER 4

       "Negotiate" means to try to reach an agreement or compromise by discussion with others.

       Do you find that one or more members of the Waller County C:ommissioners Court acted
as a committee, authorized by at least three (3) members of the Commissioners Court, to
negotiate the terms of the following items before presentation to the Waller County
Commissioners Court for a vote?

       Answer "Yes" or ''No" for each of the following.

       (a)    Host Agreement               Answer: -.~-te"-5"---- ("Yes" or ''No'~
       (b)    Ordinance 2013-001            Answer: -?a:t'e"c::s~-- ~'Yes" or ''No")




                                               9
      '"   .,                                                                        ........ 1




                                     .
       If you answered "yes" to Question Number 4(a) or 4(b), illlSWer Question Number/ 5,
                                                                                                  ~
otherwise, do not llllSWer Question Number 5.

                                   QUESTION NUMBER 5

        Do you find that there were any committee meetings held that were not open to the public
relating to the following?

       (a)      Host Agreement              Answer: -i~"'+'€5"-'--- ("Yes" or ''No")

       (b)      Ordinance 2013-001          Answer: --:::B~f,.,.S___ ("Yes" or ''No")




                                                10
       If you answered "yes" to Question Number 4( a) or 4(b), answer Question Number 6,
otherwise, do not answer Question Number 6 and proceed to Question Number 7,


                      INSTRUCTION FOR QUESTION NUMBER 6

      A "rubber stamp" occurs when a committee's recommendatio!lB are approved without
meaningful discussion.

                                 QUESTION NUMBER 6

       Do you find tbat the Commissioners' vote at the February 13, 2013 open meeting was a
rubber stamp of the following items?

       (a)    Fiostllgreement             Answer: --c~~e_:;,____ ("Yes" or "No")

       (b)    Ordinance 2013-001          Answer: -;:LI~e:...SL-__ ("Yes" or "No")
                                                     d




                                             11
               INSTRUCTION FOR QlJESTION NUMBERS 7 THROUGH 9

        Public information means infonnation that is written, produced, collected, assembled, or
maintained under a law or ordinance or in connection with the transaction of official business.
Public Information includes all documents, regardless of physical form or characteristics, created
or received by Waller County in the transaction of public business. Public information includes,
but is not limited to, e-mails, text messages, and other electronic recordings.

       Waller County is required to preserve and manage its Public Information in accordance
with applicable rcles and laws goveming the destruction and other disposition of state and local
govemment records or Public Information.

        Each Waller County Commissioner and the Waller County Judge is the officer for public
information and the custodian of the information created or: received by that county
commissioners' office. Waller County or the elected county officer for information of that
elective county office may determine a time for which information that is not currently in Use
will be preserved, subject to any applicable rule or law goveming the destruction and other
disposition of state and local government records or public information.

         As an officer for public information, each Waller County Commissioner or County
Judge is responsible for the release of public information. Each is required to: (1) make public
information available for public inspection and copying; (2) carefully protect public information
from deterioration, alteration, mutilation, loss, or unlawful removal; and (3) repai:t, renovate, or
rebind public information as necessary to maintain it properly.

         Each officer for public information is required to prominently display a sign containing
basic information about the rights of a requestor, the responsibilities of a gove=ental body, and
the procedures for inspecting or obtaining a copy of public information. The officer shall display
the sign at one or more places in the administrative offices of the governmental body where it is
plainly visible to members of the public and employees of the gove=ental body whose duties
include receiving or responding to requests under this chapter.

        As officers for public information, Waller County Commissioners and the Waller County
Judge must promptly produce public information for inspection, duplication, or both upon
request by any person for public information: ''Promptly" means as soon as possible under the
circumstances, that is, within a reasonable time, without delay. If an officer for public
information cannot produce public inforination for inspection or duplication within 10 business
days after the date the information is requested, the officer must certify that fact in writing to the
requestor and set a date and hour within a reasonable time when the information will be available·
for inspection or duplication.




                                                 12
                                                                                             ""····-".   -•-;•···-   ...




                                  QUESTION NUM:BER 7

       Do you find that County Judge Glenn Beckendorff failed to comply with any of the
following?

       (a) Protecting public information :5:= deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sign containing basic information about the rlghts of a requestor, the
           responsibilities of a gove=ental ba,dy, and the procedures for inspecting or
           ob)'aining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visible to members of the public
           and employees of the gove=ental body;

       (c) Promptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that public information requested could not be produced
           for inspection or duplication;
       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                            Aruwer:     Hk'5             (                                  QUESTION NUMBER 8

      Do you find that Waller County Precinct Two Commissioner Frank Pokluda failed to
comply with any of fue following?

      (a) Protecting public i:nfonnation from deterioration, alte:ation, mutilation, loss, or
          unlawful removal;

       (b) Displaying a sign containing basic information about the rights of a requestor, the
           responsibilities of a governmental body, and the procedures. for inspecting or
           obtaining a copy of public information at one or more places in the administrative
           offices of the governmental body where it is plainly visi]lle to members of the public
           and employees of the governmental body;

       (c) PNmptly producing public information for inspection, duplication, or both upon
           request by any person for public information;

       (d) Certifying in writing to the requestor within 10 business days after fue date fue
           information was requested, that publiq information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 bUJJiness days after the request of a date and hour
           within a reasonable time when the information would be available for inspection or
           duplication to the requestor.

                                             Answer: -~-=:r-.f=,_",,.,___ _ ("Yes" or ''No")




                                                14
                                  QUESTION NUMBER 9

Do you find that Waller County Precinct Four Commissioner Stan Kitzman failed to comply with
any of the following?

       (a) Protecting public Information from deterioration, alteration, mutilation, loss, or
           unlawful removal;

       (b) Displaying a sigu containing basic Information about the rights of a requestor, the
           responsibilities of a governmental body, and the procedures for inspecting or
           obtaining a copy of public Information at one or more places in the administrative
           offices of the governmental body where it is plainly visible to members of the public
           and employees of the governmental body;

       (c) Promptly producing public Information for inspection, duplication, or both upon
          request by any person for public Information;

       (d) Certifying in writing to the requestor within 10 business days after the date the
           information was requested, that public Information requested could not be produced
           for inspection or duplication;

       (e) Notifying the requestor within 10 business days after the request of a date and hour
           within a reasonable time when the Information would be available for inspection or
           duplication to the requestor.

                                            Answer: ----:~:;t'-e...s,____ ("Yes" or ''No")




                                               15
        Aiter you retire to the jury room, you will select your own presiding juror. The first thing
the presiding juror will do is to have this complete charge read aloud and then you will deliberate
upon your answers to the questions asked,

       It is the duty of the presiding juror-

               1.      to preside during your deliberations,

               2.      to see that your deliberations are conducted in an orderly manner and in
                       accordance with the instructions in tbis charge,

                3,     to write out and hand to the bailiff any co=unications concerning the
                       case that you desire to have delivered to the judge,

                4.     to vote on the questions,

                5.     to write your answers to the questions in the spaces provided, and

                6,     to certify to your verdict in the space provided for the presiding juror's
                       signsture or to obtaln the signatures of all the jurors who agree with the
                       verdict if your verdict is less than unanimous.

       You should not discuss the case with anyone, not even with other members of the jury,
unless all of you are present and assembled in the jury room. Should anyone attempt to talk to
you about the case before the verdict is returned, whether at the courthouse, at your home, or
elsewhere, please inform the judge oftbis fact.

       If you have a question, you must submit such question in writing to the Court The
Presiding Juror must write out the question, sign same and hand the note to the Bailiff, who will
present it to the Court. Do not discuss .the question with the Bailiff.

        When you have answered all the questions you are required to answer under the
instructions of the judge and your presiding juror has placed your answers in the spaces provided
and signed the verdict as presiding juror or obtalned the signstores, you will inform the bailiff at
the door of the jury room that you have reached a verdict, and then you will return into co
with your verdict




                                                   16
                                          Certificate


herewith return same into court as our verdict.
                                                             V
                                                                j    v ,r.J,
                                                            e.fC.tlv'l 1/1
                  (To be signed by the presiding juror Ji th~lS unanimous.)
                                                                             r
       We, the jury, have answered the above and foregoing questioru as herein indicated, and




                                            PRESIDJNG JUROR



                                            Printed Name ofP;~i~-r~           O
           (To be signed by those rendering the verdict if   the~ not unanimous.)
                                                     Jurors' Printed Names
                                                                                 I

                                                     __c !tcru-{ es   'b .   ~~ iJ JJ. -el/6
                                                        fllrc.Hftt.\ t\ .1~-ftf:..JNOt/
                                                     :r~                &e.w




                                                                                        /




                                                17
                                     CAUSE NO. 13-03-21872

CITY OF HEMPSTEAD, Texas,                            §         m THE DISTRICT COURT OF
     Plaintiff                                       §
                                                     §
And                                                  §
                                                     §
Cl11ZENS AGAINST TilE LANDFILL IN                    §
HEMPSTEAD,                                           §
     Plaintiff Intervenor                            §
                                                     §
v.                                                   §           WALLER COUNTY, TEXAS
                                                     §
WALLER COUNTY, TEXAS, COUNTY                          §
JUDGE BLENN BECKENDORFF,                              §
COMMISSIONER FRANK POKLUDA,                           §
COMMISSIONER STAN KITZMAN,                            §
COMMISSIONER JERON BJI..RNET,                         §
COMMISSIONER JOHN AMSLER, and                         §           506~ JUDICIAL DISTRICT
PINTAIL LANDFILL, L.L.C.                              §
    Defendmrts.                                       §

                              AGREED STIPULATIONS OF FACT

             COMES NOW Plaintiff City of Hempstead, Plaintiff Intervenor Ci"azens Against

     the Landfill in Hempstead, and Defendants       Wall~r   Countj, Texas, Co!lllty Judge Glenn

     Eeckendorff, Commissioner Frank Pokluda, Commissioner Stan IGtzman, Commissioner

     Jeron Barnett, C19, 2012. The Waller County agenda notices and minutes for these meetings do not

claim TexAgreed:

Kelly Dempsey                    J. Eric Magee
Kdempsey@olsonllp.com            e.magee@allison-bass.com
Corey R. Ouslander               Allison, Bass & Associates, LLP
couslander@olsonllp.com          402 W. 12'b St.
OLSON & OLSON, L.L.P.            Austin, Texas 78701
Wortham Tower, Ste. 600          Phone: (512) 482-0701
2727 Allen Parkway               Facsimile: (512)480-0902
Houston, Texas 77019             ATTORNEYS FORWALLER COUNTY
Phone: (713) 533-3800            DEFENDANTS
Facsimile: (713)533-3888
ATTORNEYS ORCITYOFH.EMI'STEAD


By:_--'Llt::